 654DE(ISIONS OF NATIONAL. LABOR RELATIONS BOARDPreterm, Inc. and District 1199 Mass. National Unionof Hospital and Health ('are Employees a Divisionof RWDSU/AF-CIO. ('ases I CA 12325 and ICA 12326February 9. 1979DE'CISION ANI) ORI)LRB'I ('H1AIRM\N FANNIN \N) MIl IHI RS JINhlKIS,\N) MI RPIItOn March 17. 1978, Administrative Law JudgeHerbert Silberman issued the attached I)ecision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief. The General Counselthen filed cross-exceptions and a brief and a reply toRespondent's exceptions. Subsequently, Respondentsubmitted a reply brief in response to the GeneralCounsel's cross-exceptions.Pursuant to the provisions of Section 3(h) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefs.and has decided to affirm the rulings, findings.' andconclusions of the Administrative Law Judge, exceptas modified below, and to adopt his recommendedOrder, as modified.The Respondent operates a reproductive healthcare clinic in Brookline, Massachusetts. After con-ducting a representation election in May 1975. theRegional Director for Region I certified the Charg-ing Party as the exclusive representative of certainemployees of the Respondent.2Negotiations for acollective-bargaining agreement commenced on De-cember 1. 1975. Despite their attendance at 21 bar-gaining sessions over a 10-month period, the partiesproved unable to reach an agreement, and the em-ployees went out on strike on October 19, 1976. Afterthe strike began and prior to the hearing in this case,the parties attended four additional collective-bar-gaining sessions but once again were unable to reachan agreement.Responident has excepted Io celtlrin cledihiliht ldings iiade h ItheAdiilristlirtive l.aw Juidge. It is the Board's eslahlishcd poilicy 1not it relrule ian Admlnistrative las lJudge's iesolution, wilh respect io credihilitsunless the cleai preponlderance tf all ofhe leles ilian e lelce c ollice, I1itha lie res lulitons ire incorrect .Siltlld II) Ia/ P dln',h i, s.rI 91NIlRB 544 (1951)). efdl 188 F.2d 362 (3d (d (' 1951) We ha e callslullexlrlined the record and ind f i o basis for rscersiig his fildingsI ssenilll. the balgluilg i unl lti descrihed a1 part B.(2). of thci Admiiis-Illaiise La.w ludge's I)ecisllln. Iclides coiunseloers. te ihol tnll li and papclinic ooudiilotrs, nulrses aides. ald trailnee, ad excludes secretarieshookkeepingi eriploecs. lu rses. aind phlsistiil Irl Septeileli 1976. theRegional D)ireclor clarified the unit and added the clasification l s 11 ricdltlchart clerks .id.ltiiig fficers receptilloists iind malllite Ince eiplowc.240 NLRB No. 81After carefully examining all testimonial and doc-umentary evidence in the record, we agree with theAdministrative Law Judge's conclusion that Respon-dent attended and nominally participated in numer-ous bargaining sessions without any intention ofreaching an agreement and that it purposefully en-gaged in bargaining tactics which effectively preclud-ed the negotiation of a contract. Thus, the Adminis-trative l.tw Judge found, and we agree, thatRespondent persistently refused to negotiate con-cerning economic issues despite the Union's repeatedrequest for such discussion3attempted to excludefrom the bargaining unit certain categories of em-ployees includable under the terms of the Regional[)irector's Certification of Representative,4ada-mantl\ refused to consider anv provision concerningunion security or any alteration of its proposed vol-unteers clause, unreasonably delayed in respondingto the Union's repeated requests for the job descrip-tions of employees, and refused to meet with unionnegotiators on a number of occasions, including dur-ing a 2-month period after charges were filed againstthe Ulnion by Respondent and prior to the dismissalof the charges.We further agree with the Administrative LawJudge's finding that Respondent's conduct duringthe bargaining session of October 18, 1976, the daybefore the strike was scheduled to commence, consti-tutes particularly strong evidence that Respondentfailed to take seriously its duty to bargain in goodfaith. [he proposals submitted by Respondent dur-ing the October 18 meeting were more restrictivethan agreements reached earlier or cut back substan-tialli the then-current benefits of employees. By itsdemnonstrated unwillingness to engage in meaningfulnegotiation, Respondent frustrated and underminedthe collective-bargaining process. Accordingly, onthe basis of the record as a whole and in light of thetotalitv of Respondent's conduct during the negotia-tions, we hold that the Administrative Law Judgecorrectly concluded that Respondent violated Sec-tion 8(a)(5) and (I) of the Act.We disagree, however, with the Administrativelawi Judge's conclusion that Respondent's positionIlitll thc le I nion suggested that tioneconomic issues be discussedfil. hbut laiier t requested discusslion of ages and other economic issues.R,poindent he refused to discuss such issues for mans months In addi-tion. sxe ote. is found bs Ie Adinistrative l.aw Judge, that Ili more thani se;ll i re iialiioll Respondenl atal o Iille g'e the in ltin a comprehen-.le contract draft. tho ugh it refused to use the l nion's cnlrac draft ofDecemlberl 5 1975. u a sosinkiit model fromil which to neolutiate.4 Rcsponident did not gree accepl the Regional )irector's descriptionif he bahirguHIiiig unit until Novembher 19. 1976. Prior ito that date. Respon-dclt iisisted the esclusioin from the ulit of trainees and part-time em-plo cs who sorked lesser thln 16 hours per week. noisilhstanding the factthat the Regiol )iector'r ( ertification of Representtre f NIa, 1975IlLtCideld in the ilit both triices ald regular part-lime emploees. PR I RM%, IN(.h655on the question of manlall enlellt ilits constiluled e -idence of a refusal t harn gaill ood faith. Respon-dent submitted its mIlanzagement-rights propo, al dur-ing the June 8, 1976, negotiating sessioln. It prox ded,intltr al/ia, that except where such riglhts are specifical-1 relinquished or limited hb the contract, the I1m-plo ver retains all prior rights and. in addition. etainsthe unquestionedl right to milnage the affairs of theclinic and to direct the work force. In addition. theJune 8 proposal conferred on Respondent a nuimlherof specific rights ith respect to the opera tion of theclinic and the utilization of emplo\ees. encluding. tii-ter alia, the right to discontinue processes or opera-tions or to discontinue their performance ,, emplo-ees: the right to relieve emploees frol dut\ for inlegitimiate reason in the best interests of' ellplo\ces:the right to prescribe. modif'. and enforce reasolln-able rules regarding discipline and work perfor-mance; and the richt to establish contracts or suh-contracts for clinic operations. minallI. Respondent'sproposal provided that such rights were tlunrevie\ahlein an5grievance or arbitration proceedilng but thatthe manner of the exercise of such rights might besubject to the grievance procedure.Reasoning that Respondent's chief neotia tor inall probabilit} kne that the broad nlanagemlcnt-rights clause he had proposed \xould he unacceptableto the Union and would result in fruitless discussionthe Administrative Las Judge concluded that tlheclause in issue constituted another inldicium that Re-spondent's conduct was designed to prolong the ne-gotiations. We disagree. It is not illegal r we for alemployer to propose and bargain concerning a broadmanagement-rights clause.' Henee, Respondent didnot violate Section 8(a}(5) b the mere act of propos-ing the provision in question. And, \while a rigid andinflexible insistence on the inclusion in a contract ofa sweeping management-rights clause ma\ undersome circumstances constitute evidence of bad-faithbargaining, the record reveals that Respondent didnot adopt an intransigent position wvith respect to theprovision in question. After a brief discussion of themanagement-rights proposal on June 8. the partiesmoved on to discuss other issues. On Aucust 19. theUnion submitted a counterproposal dealing withmanagement rights. On August 25. Respondent sub-mitted its own counterproposal. which the Ilnionagreed to accept on that date. Ilence. contrar\ to theAdministrative Law Judge's conclusion. it appearsthat Respondent, though it waited 6 months t(o suh-I' I R B ' er i Iln ' ( 4.,,t, 'n 41 t S ')'1 'S'lexis Intllirs', Int, 140 NI RB 527 i29 I1()11I,-.. S., Is bel /h1,.,. st, e S c .,e , .2" NI RB 11173 I7,1's hIS 1197( Gull .orss ( hintsrs /it 224 N I RHB Its6 7' " J I}7, Il s ttl rH,7 P lJir;( h' ,,i ul1,,( ,,,, (,, I, 1 1 N1 RB H I1S 9tmlit it, initial proposal of broad mIanagement ricItsthat ere not to be re\ ie\'able in a rie\anice or arbi-tration proceeding. did not in fact impede te negoti-atia process ill subIIllitting its proposal.\'e further disagree with the A,\dmlinistraItiv'e \1c .ludee's conclusion that the bellicose and arulenInta-tis\e hehavior of l.eon Kowal. Responldent's chieflnedltlator. cotistituted independent e\idence of Re-sfoident's refusall to bargain in good faith. WhileKo,\\al adl i ttedlJ entated in a Ill umber of rgcuments\ith unilon rpresentati\es during the nectiations,such beh;tsior often accompanies attelmpts b\ theparties to hallmmel (out tan areemenlt and to conpro-mise their differences. In our \ies. Koi\al's bellicoseImaillne. standing alone, \was no1l sufficienItl\ extremer dis srulptis e to constitute evidence of refusal tobalrcail inl ood faith.With respect to Respondent's questio)ninc of itshealth care emplo\ees about their strike intentions.the \Admilistratias.e aw Judge found that Respon-dent ma\ lax full\ engage in such qestioning butthat Resplondent \iolated Section 8a)(1) b\ tellingemllplo\ees that their jobs would he in eopard ifthe\ did not respond to the questioning. For the rea-ssiis stated bel(ow, we aree with these findings.After the I:nion sent Respondent a 10-da\ noticeconcerning .ts intention to institute a strike. as re-quired b Section 8l of the Act. Diane Richards.Respondent's director, instructed Preterm's supervi-sors to ask all employees whether the\ intended to\vorlk dfurIin the strike. Subsequentl\, Yrionne Sulli-\aln. the coordinator of medical records and tele-ph1(ne c ounselors s ind i\iJdua I questioned I I ern-plo ces. asking each whether she intended to reportfor \'*ork on the first day of the strike. Sullivan ex-plained that she wuas asking for scheduling purposes.Vv'lnle to of the questioned employees. Ann Waxand J1 oan .Levile. refused to respond to her inquir.Sullivan told each womrnan that if she refused to an-sler Sullian would assume she Nwas not coming to\ork and was therefo)re putting her job in jeopardy.On (ctober 5. 1976. 5 da's later, Respondent cir-culate a questionnaire aong its emploees to de-termiric s\hether or not the\ would report for workdurin g the strike. he memorandum which accompa-nied the questionnaire explained:lr. Small la negotiator for the tUnionJ alsocharted Preterm u-ith having committed alln n-fair labor practice hb making inquiries concern-ing , our intentions of reporting to work on Oc-tober 19. 1970. We are assured we can inquire ofour emplo\ees as to their intentions of comninto work at the beginning of the strike. Our pur-pose in askingyou is to make it possible to scheduleincoming patients and have employees availablePRH [RM. INC. 655 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDto take care of them. We want to assure you thatyou are free to make your own decision. No repri-sals will be taken against you whatever your deci-sion may be.If you refuse to answer, we will not know whetheryou will be working and will therefore have toschedule a replacement.The Administrative Law Judge concluded that ahealth care institution which has received a 10-daystrike notice may properly attempt to determinewhether or not employees intend to participate in theanticipated strike. We agree. In enacting Section 8(g),Congress was concerned about insuring the continu-ity of patient health care. Accordingly, the Adminis-trative Law Judge correctly concluded that once anemployer receives a 10-day notice and a strike there-fore appears imminent he may properly attempt todetermine the need for replacements by asking em-ployees if they intend to strike.The Administrative Law Judge held, however, thatSullivan exceeded the bounds of permissible inquiryin warning employees Wax and Levine that if theyrefused to answer her inquiry she would assume theywould not report for work during the strike and weretherefore putting their jobs in jeopardy. Sullivan's re-marks could reasonably have been interpreted by theemployees as a threat to discharge them if they par-ticipated in the strike. Inasmuch as such threats vio-late Section 8(a)( 1) of the Act.7we adopt the Adinin-istrative Law Judge's holding.In reaching his conclusions, the AdministrativeLaw Judge, in addition to analyzing Sullivan's con-versation with Wax and Levine. also stated that hebelieved the strict safeguards of Johnnie's Pouhltr (Co.and John Bishop Pouhllr ('o. "should be relaxed" incases involving the interrogation of prospective strik-ers by health care institutions. The General Counselexcepted, contending that the safeguards outlined inJohnnie's Poultrr Co., supra, and Stru.vsnes Constrluc-tion Co., Inc.,9should regulate the manner in whichsuch interrogation is dconducted. citing the Board'sdecision in Commercial Manogement, Inc., 233NLRB 665, 676 (1977).We agree with the General Counsel. In order tolessen the inherently coercive effect of the polling ofits employees. Respondent had an obligation to ex-.S'irt, Dnrhritn g (Ctpam .219 NI.RB 1046 1105) (1975). I,,,,,(Ioqrir e (lnprc'.. 169 NLRH 290, 292 (1968X). cnfd Hi part 416 2d1126(D(. ir. 1969): ( Ao utdrA.'l, Ia , 15 NLRB 1182, 1186 (1',166)s 146 NI.RB 770 (1964). cIlnfoceilentl deiied 344 t.2d 617 8th (i 1965)' 16s NlRB 11)62 (1967).plain fully the purpose of the questioning, to assurethe employees that no reprisals would be takenagainst them as a result of their response. and to re-frain from otherwise creating a coercive atmosphere.By the failure of its representative to comply withthese requirements in questioning a number of em-ployees, Respondent interfered with, restrained, andcoerced its employees in the exercise of their right toengage in protected concerted activity.In contrast, however, Respondent's memorandumof October 5 satisfied these requirements in full. Thatmemorandum explained the purpose of the question-naire in a clear manner, informed the employees thatthey were free to make their own decision, and as-sured them that no reprisals would be taken againstthem because of their decision on whether or not tostrike. Hlence, in distributing its memorandum andquestionnaire, Respondent did not exceed its right todetermine the strike intentions of its employees.Til. RtMltl)'rIn adopting the Administrative Law Judge's rec-ommended Order, we agree with him that backpayshall commence for each striking employee 5 daysafter he or she makes an unconditional offer to re-turn to work. Drug Package Companym Inc., 228NLRB 108 (1977). This provision is, however, subjectto the caveat that if Respondent herein has alreadyrejected or hereafter rejects, unduly delays, or ig-nores any unconditional offer to return to work, orattaches unlawful conditions to its offer of reinstate-ment, the 5-day period serves no useful purpose andbackpay will commence as of the date of the uncon-ditional offer to return. Nelport NewNes Shipbuildingand Drl Dock Compani. 236 NLRB 1637 (1978). Andwhile here bound by these cases as representing theBoard majority view, Chairman Fanning and Mem-ber Jenkins note that, in accordance with their dis-sent in Drug Package Company, Inc., they wouldmake whole employees who apply for reinstatementwithout a 5-day waiting period.Respondent excepted to the Administrative LawJudge's recommendation that Respondent be or-dered to reimburse the employee-members of theUnion's negotiating committee for any wages lostwhile attending past negotiating sessions. We havedecided to adopt the Administrative Law Judge'srecommendation. See M.F.A. Milling Company, 170NI.RB 1079 (1968), enfd. sub no. Local 676, Labor-er', 463 F.2d 953 (D.C. Cir. 1972). However, intereston such wages should be computed in the same man-ner as the interest on backpay rather than at the spe-cific rate of 7 percent specified by the AdministrativeLaw Judge. PRETERM. INC657Wi \\ill ,ol in an\ like or related mannerinterfere with. restrain. or coerce our employeesin the exercise of the rights guaranteed in Sec-tion 7 of the Act.W' .l 1 .upon request. bargain collectivel\concerning rates of pa,. wages. hours of e-plo mcnlt. and other terms and colnditions ofernplomnent ith District 1 199 Mass. Nationalilnion of lospital and lealth (Care Emploees,a Division of RWI)Sl ,AFL ('10. as the exclu-si',e collective-bargaining representative of allthe employees in the appropriate unit describedbelow. and if an agreement is reached. \kw w\iaembody it in a signed contract. The U[nion's cer-tification year shall extend I ear from the datesuch new hargaining negotiations begin. The ap-propriate unit is:All full-time and regular part-time counselors,telephone counselors, the abortion coordina-tor. nurses aides, superxisor of the telephoneroom. pap clinic coordinator. medical chartclerks. admitting officers, receptionists. in-cluding the first floor receptionist and medicalcenllte'r nIl;;lner. nlailltenance cmplox\ee. andtrainees. employed at the Employer's Brook-line. Massachusetts, location, but excludinlbookkeeping employees. administrative assis-tant, administrative secretar. medicll direc-tor's secretary, all other coordinators, coun-selor trainiig assistants, and e\xaluators.student interns. registered nurses, licensedpractical nurses. physicians. phsicians' assis-tanlts. guards and supervisors as defined inthe Act.W\I \ lll reimburse eplo\ee-nlemhbers f theunion negotiating committee for ages lost, ifain., wuhile attending past negotiating sessions.with appropriate interest.Wi S i. upon their application, offer imme-diate and full reinstatement to their former jobsor. if those jobs no longer exist, to substantiallequivalent positions without prejudice to theirseniorit\ and other rights and privileges previ-ollsls enjioed. to) all our emplo\ees l ho haveengaged in a strike which began on October 19.1976, and ho have not alread been reinstated.dismissing, if necessary. anN emploees hired asreplacements since the beginning of the strike. Ifinsufficient jobs are not available for these em-ployees, they shall be placed on a preferentialhiring list and will be offered employment beforeany other persons are hired for such work.W wi llt make such applicants whole for an'loss of earn ings. together with interest thereon.OR[)ERPursuant to Section 10(c) of the National LaborRelations Act. as amended. the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative aw Judge. as modifiedbelow. and hereby orders that the Respondent, Pre-term. Inc., Brookline, Massachusetts. its officers.agents. successors, and assigns. shall take the actionset forth in the Administrative Law Judge's recom-mended Order. as so modified:I. Insert the following as paragraph (c) and relet-ter the remaining paragraphs accordingl:"(c) Coercivel interrogatinig emploees concirn-ing their intention to work during a strike and threat-ening job loss for failure to respond."2. Add the phrase "as modified by the remed sec-tion of the Board's [)ecision" to the last sentence ofparagraph 2(a).3. Substitute the following for paragraph 2(d):"(d) Make whole each employee-mlemlber of thenegotiating committee of the Union for earnings lostwhile attending past bargaining sessions, with intelr-est computed in the same manner as that specified b\the Administrative Law Judge for the comiputatiaonof interest on backpa."4. Substitute the attached notice for that of theAdnministrative Law Judge.APPEtNDLIXNoi( L( To F.I o)' aisP()s t I) Ot ()R R U I iN , t1N0\ I LABOR Ra I \1I(N B RDAn Agency of the Ulnited States Go\erminentAfter a hearing in which all parties had an opportu-nity to present evidence, to examine and cross-eamll-ine witnesses, and to submit legal briefs. it has beendetermined that we hax\e iolated the National I.aborRelations Act, and we ha\e been ordered to post thefollowing:WI A itl No fail or refuse to furnish theUnion. with reasonable promptness, informla-tion dunl requested bh it concerning etlplo\ees'wages, hours. or terms or conditions of emplo\-menit that is relevant to the tnion's collective-bargaining duties. including the adiliistratio0of any subsisting contract.Wtr. W111 No)t coercivelFinterrogate emplo ecesabout their intention to work durinti a strike orthreaten job loss for their failure to responid,WiL \\ii I ci threaten to replace permanentlNany emploNees who participate i it lawful strikein protest of our unfair labor practices. 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDthey may suffer by reason of any refusal on ourpart to reinstate them beginning 5 days aftertheir application for reinstatement until the dateof our offer of reinstatement.PRI IIRMN IN(DECISIONSIAII-MINI Of I11t: CASIHFRBRI SILBERMAN. Administrative Law Judge: Theseconsolidated proceedings were heard in Boston, Massachu-setts, on various days between February 28 and March 31.1977. In addition, the deposition of Yvonne Sullivan takenon April 21, 1977, was made part of the record by an Orderissued on May 2, 1977.1 Thereafter, pursuant to leave giventhe parties, briefs were filed with the Administrative LawJudge on behalf of General Counsel and Respondent.Upon the entire record in the cases and from my obser-vation of the witnesses and their demeanor, I make thefollowing:FINDINGS f01 FA('TF] Ill!e BI SINtSS OF RFSPOND)IN IPreterm, Inc., herein sometimes called the Company, theClinic, or the Employer, is a nonprofit Massachusetts cor-poration engaged in providing family planning services onan outpatient basis from its place of business in Brookline,Massachusetts. Respondent's annual income is in excess of$250,000, and annually it receives medical supplies, mate-rials, and equipment valued in excess of $50,000 which areshipped to its Brookline facility through channels of inter-state commerce from locations outside the Commonwealthof Massachusetts. The complaint alleges, Respondent ad-mits, and I find that the Company is an employer engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.II IiE I.ABOR OR(GANIZAION INSOI.V.DDistrict 1199 Mass. National Union of Hospital andHealth Care Employees, a Division of RWDSU/AFLCIO, herein called the Union. is a labor organization with-in the meaning of Section 2(5) of the Act.II 1LE INi AIR LABOR PR Ti('CESA. The PleadingsThe charge and the amended charge of unfair laborpractices in Case I CA-12325 were filed by the Union onOctober 14 and November 29, 1976, respectively.2A com-plaint thereon was issued on January 5, 1977, which wasamended on February 24, 1977, and was further amendedI Upon review of the rlepositio n of Y\ionne Sullivan. I find tha ti hce aleno pending obhectlons Io any of the answers gen] bh Yonne SulIh.anAll dates refer it 1976 unless othrvise stalted.at the opening of the hearing. The complaint, as amended,in substance, alleges that, in violation of Section 8(a)(5)and (I) of the Act, since April 14, 1976, Respondent hasrefused to bargain collectively with the Union as the dulycertified representative of a unit of the Company's employ-ees, as alleged in paragraph 13, by:(a) refusing since April 14, 1976, to submit or dis-cuss economic proposals unless the Union agreed to arecognition clause proposed by the Company whichwould exclude certain job classifications included inthe collective-bargaining unit certified by the Board:(b) refusing since October 8, 1976, to submit or dis-cuss economic proposals after the Union had issued a10-day notice of strike;(c) making a proposal on October 18, 1976, the lastof 21 negotiating sessions before the commencementof a strike, increasing the number of hours of work perweek required for an employee to retain or to obtainfull-time employee status:(d) refusing to furnish the Union information re-quested by it regarding: (I) the job classifications ofemployees in the collective-bargaining unit, (2) em-ployer and employee contributions under the Com-pany's Blue Cross/Blue Shield health plan, (3) the lifeinsurance and disability insurance policies, and (4)"the names of all employees and their wages and thebase salary for job classifications":(e) imposing as a condition before it will make eco-nomic proposals that agreement be reached on allnoneconomic issues despite repeated requests by theUnion for economic proposals.The complaint further alleges that on October 19 Respon-dent's employees went on a strike caused by Respondent'sunfair labor practices. Respondent duly filed an answer tothe complaint denying that it has engaged in the allegedunfair labor practices.By an Order of the Board on March 24, 1977, reversinga contrary ruling by the Administrative Law Judge, CaseI CA 12326 was consolidated with Case I CA-12325,and the complaint in the latter case was further amendedto reflect such consolidation and to add to paragraph 13the following:(f) interrogating employees about their strike inten-tions and, at the same time, threatening permanentlyto replace them, which was done on October 7, 1976,by Respondent's agent. Yvonne Sullivan;(g) during negotiations, on October 18, 1976, by itsagent, Leon Kowal, in the presence of employees, reit-erating its refusal to give economic proposals becauseof the pending strike notice;(h) on October 18, 1976, by its agent, Leon Kowal,threatening permanently to replace employees who arealleged to be unfair labor practice strikers:(i) threatening to replace permanently employeeswho are alleged to be unfair labor practice strikers byRespondent's agent, Diane Richards, in a letter writ-' charge f unfaii labor pracltices as filed bh the nionl in said case on()lohc 14 PRETERM IN('.659ten by her to Respondent's employees on October I.1976.These additional allegations of unfair labor practices wereduly denied by Respondent.Thereafter, during the hearing, counsel for the GeneralCounsel made a motion further to amend the complaint h,alleging that the incidents set forth in subparagraphs (f).(g), (h), and (i), of paragraph 13 of the complaint constituteviolations of Section 8(a)( I ) independent of the alleged vio-lations of Section 8(a)(5). This motion was denied. Subse-quently. by a motion in writing dated Jul' 7. 1977. GeneralCounsel moved to amend the complaint by deleting sub-paragraphs (f) through (i) inclusive from paragraph 13 ofthe complaint and repeating the subparagraphs separatelas incidents constituting interference with and restraintand coercion of employees in the exercise of their rightsguaranteed in Section 7 of the Act. Respondent dul filedobjections to this motion. I deny the motion for the follow-ing reasons: First, subparagraphs (f) through (i) inclusivewere added to paragraph 13 of the complaint by an Orderof the Board. I have no authority to act upon GeneralCounsel's motion. which would modify the Board's Order.Second. the proposed amendment is unnecessary. Theevents embraced by the allegations set forth in subpara-graphs (f) through (i) were fully litigated at the hearing.The complaint alleges that they constitute iolations ofSection 8(a)(1) as well as 8(a)(5). The remedN will be thesame regardless of whether or not these allegations arepleaded as violations of Section 8(a) I ) independent of anxother violations of the Act.The underpinning of the complaint. as explained bhcounsel for the General Counsel in her opening statement.is that the Company engaged in negotiations with theUnion with no intention of reaching an agreement, and theincidents set forth in paragraph 13 are illustrative of Re-spondent's bad faith.B. Background1. The Employer's operationsPreterm. Inc., operates an ambulatory clinic in the areaof reproductive health care. It provides abortion. g)neco-logical, female sterilization. and male sterilization services.As an adjunct to the abortion clinic, the CompanN operatesa postabortion clinic which provides checkups for patients.The abortion (AB) clinic and the gynecological (GYN)clinic each serve about 12.000 patients per ear. The Com-pany employs approximately 100 persons on its regularpayroll and about 40 independent contractors, mostly ph3-sicians. The abortion clinic, gynecological clinic. laparos-copy clinic, vasectomy clinic, and postabortion clinic arestaffed with lay counselors who provide the patients withinformation concerning the procedures involved and otherrelevant matters and, in the case of the abortion clinic, withcounselors who remain with the patients while they aresubmitting to the medical procedures.The principal management officials of the Company areJane Levin, its administrator, and Diane Richards, its di-rector. Also functioning in supervisory capacities are Deb-orah Feinbloom, coordinator for abortion counseling, andYvonne Sullivan, coordinator for telephone counseling andthe medical records department.2. The representation proceedingsA petition having been filed hb the Union in ('ase IR( 13642 seeking certification as a representative of the(ompan's emploees and a hearing thereon having beenheld, a Decision and Direction of Election was issued onApril 14. 1975. b the Regional Director for Region I. TheI)ecision disposed of arious disputes concerning the com-position of the appropriate collecti\e-bargaining unit. ex-cept that no determination was made with respect to medi-cal chart clerks, the supervisor of the medical chart room,receptionists. admitting officers. and the maintenance em-plo\ee. in accordance with the Board's decision in BapitMedical (enter -Princeton. 216 NI.RB 516 (1975). andthose emploxees were permitted to vote subject to chal-lenge. Ihe talls of ballots for the election held on Ma's 1).1975. shows that of approximatelN 51 eligible voters, 39,otes were cast for the Union, 3 ,otes were cast against theUnion, and 8 ballots were challenged. As the challengedballots were not sufficient to affect the results of the elec-tion, the Regional [)irector for Region I issued a ('ertifica-tion of Representative, dated May 19, 1975, certifying theUnion as the exclusive representative of the emploees inthe following described unit:All full-time and regular part-time counselors, tele-phone counselors, the abortion coordinator, nurses'aides, supervisor of telephone room, pap clinic coordi-nator. and trainees, employed at the Emploser'sBrookline. Massachusetts. location, but excludingbookkeeping employees, administrative assistant. ad-ministrative secretary. medical director's secretar. allother coordinators, counselor training assistants andevaluators, student interns, registered nurses, licensedpractical nurses, physicians, physicians' assistants.guards and supervisors as defined in the Act.Subsequently, on September 8. 1976. the Regional Directorfor Region I issued a Decision and Clarification of Bar-gaining Unit in Case I UC 192, which clarified the certi-fied unit described above b adding as included categories"medical chart clerks, admitting officers, receptionists. in-cluding the first floor receptionist and medical center man-ager. maintenance employee." The Company and theUnion participated in 15 negotiating sessions before thedate on which the unit clarification decision was issued.C. he NegoiaztionsI. IntroductionAlthough the certification was issued on May 19, 1975.more than 6 months elapsed before the Union requested ameeting with the Company. The explanation for the delais that, because there was a large turnover of personnelduring the summer months. the employees waited until thework force had become stable before thes hegan to drafttheir contract demands, and in consequence it was Novem-ber before thes were able to assemble their proposals.PRETERM, IN. 659Yvonne Sullivan, coordinator for telephone counseling and 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Company was represented at the negotiating ses-sions by its attorney. Leon Kowal, who sometimes was as-sisted by his associate. Harold Kowal. Jane Levin and Di-ane Richards also attended negotiating sessions, althoughneither attended all the meetings. The union representa-tives at the negotiating sessions were its president, ElliottSmall, and its organizer. Deborah Megrian. Another or-ganizer, Ken Allen, attended the December 1, 1975. meet-ing but thereafter resigned his position with the Union andattended no later meetings. Elliott Small attended all meet-ings except those on December 1. 1975, and February 9and August 19, 1976. Deborah Megrian attended all thenegotiating sessions except the one on June 14. In additionto the union representatives, the employees were repre-sented by members of their negotiating committee. Thecommittee was informally selected. In practice, anyonewho volunteered to attend a negotiating session wasdeemed a member of the committee. From time to time,members of the Union's negotiating committee preparedand circulated among the Company's employees newslet-ters which described the progress of the negotiations andother matters of interest to the employees.The Company and the Union participated in 25 negoti-ating sessions between the first meeting on December 1.1975, and the last meeting prior to the hearing in thesecases on January 24, 1977. There were 21 meetings betweenDecember I, 1975, and October 19, 1976, when the em-ployees went on strike. The last nine meetings precedingthe strike were conducted under the auspices of Federalmediators, as were the four meetings held thereafter. Theprincipal issue in this case is whether the Company partici-pated in the negotiations with a good-faith intention ofarriving at a collective-bargaining agreement if possible orwhether the Company attended meetings, exchanged pro-posals, and engaged in related activities merely to conveythe appearance that it was engaged in collective bargain-ing, although it had no intention of reaching an agreementwith the Union a tactic which is calculated to frustratenegotiations, disillusion employees with their representa-tive, and undermine the strength of the Union. Subsidiaryto this basic question is whether certain conduct of theCompany, independent of the Company's general negotiat-ing tactics, constitutes violations of the Act.The Company adduced considerable testimony aboutevents not directly related to the negotiations, such as thedistribution of handbills to the neighbors of Mrs. Levinand Mrs. Richards. damage to property of the Clinic andof its principals (for which union responsibility was notestablished), and union misconduct in connection with thepicketing of the Company's premises. Events occurringaway from the negotiating sessions can influence a party'sattitude in regard to the bargaining.4The strike and otherconduct was intended to exert pressure on the Clinic toconclude an agreement with the Union. However, such tac-tics can backfire, and instead of weakening resistance tothe union's demands they sometimes strengthen the em-ployer's resolve. In this case the strike and the other pres-sures against the ('ompany were not successful. I have giv-4See af/et ar l r/s. Inr .233 NRB 107' (1977).en consideration to the evidence adduced at the hearingregarding such extraneous events, and in reaching my deci-sion I have taken into account the fact that a firm resolvenot to capitulate to a strike, to force, or to other pressuresexerted away from the bargaining table is understandable,is not unlawful, and does not evidence bad faith in thecollective-bargaining negotiations.The principal witnesses in regard to the negotiationswere Deborah Megrian for the General Counsel and LeonKowal for Respondent. Both Megrian and Leon Kowal inlarge part depended on notes, which they and others hadtaken, to describe the transitions about which they testi-fied. There is considerable conflict between the testimonyof Mrs. Megrian and Mr. Kowal. The latter undertook thedifficult task of representing Respondent in the hearing ofthese proceedings and also offering himself as the principalwitness for the Company. The transition from advocate inthe case to a witness in the case is difficult to make. In thisLeon Kowal was unsuccessful. His testimony, which re-flects his passionate advocacy of his client's cause, wentbeyond the recitation of events as he remembered them toinclude perorations justifying his bargaining conduct andangry outbursts. Megrian was an unruffled and straightfor-ward witness. Although I do not accept all her testimony, Ifind that she was more creditable than Leon Kowal andwas generally a reliable witness.There were 14 days of hearing in this matter, and manyexhibits were introduced in evidence. To summarize all thetestimony and to describe all the exhibits would undulylengthen this Decision. My discussion of the evidence islimited to such facts as I believe are helpful in describingthe bases for my conclusions. The description below as towhat transpired at each of the meetings purports neither tobe complete nor to set forth the topics discussed in thesequence that they were discussed. However, my findingsare derived from consideration of all the evidence adducedat the hearing, including the conflicts of testimony, and notfrom just the events herein summarized.2. The meetingsDecember 1, 1975: Present were Leon Kowal, the Com-pany's attorney and principal negotiator, Union Organiz-ers Ken Allen and Deborah Megrian, and four members ofthe bargaining committee. No substantive subjects werediscussed. Allen promised that he would mail to LeonKowal the Union's demands. Allen suggested, and Kowalagreed, that the negotiators would consider and discussnoneconomic issues before the economic issues.On December 5, 1975, the Union mailed to Leon Kowala draft of a contract and additional departmental de-mands. The items are simply phrased and not lengthy.5December 29, 1975, andJanuarv 26, 1976. These sessionsIn ts brief. in explaining why the negotiations were protracted. Respon-dent asserts that each of the nion's demands "had to be reviewed b theRespondentl and a response prepared. Review included the cost of eachdema;d." It is noted. howvever, that no eidence was adduced that Respon-dent had attemlpted to compute the cost of an); of the Union's demands. Atlnone of the bargaining sessions did Respondent advert to the cost of anitnll Iii support f its positiotn in regard thereto. Also. responses were notsubitted all the nion's demands. and no response whatsoeser wassuhnmiltted to any of the s-called departnlental demarlds. PRETERM. INC.661were devoted to a review and discussion of the Union'scontract proposals. At the December 29 meeting. theUnion requested that the Company furnish job descrip-tions for all the bargaining unit positions and informationregarding its life, health, and disability insurance, includingBlue Cross/Blue Shield, which it currently was providingits employees. The Company promised that it would givethe Union the requested information.6At the January 26meeting, the Union submitted to the Company 16 demandson behalf of the abortion counselors and 4 demands onbehalf of the gynecological counselors.7There was very lit-tle discussion of the various departmental demands, andafter the strike began the Union offered to withdraw all thedepartmental demands. Also at the January 26 meeting.Union President Elliott Small reaffirmed the under-standing that the noneconomic issues would be discussedbefore the economic issues.February 2. At this meeting the Company submittedseveral proposals, which are set forth below.a. RecognitionIn its contract draft (GC-3),8the Union included thefollowing recognition clause: "Those covered under thecontract will be all aides, counselors, telephone counselors,receptionists, chart room people. autoclave technicians,and maintenance people." The Company's proposal (GC4) was as follows:The Employer recognizes the Union as the collec-tive bargaining agent for the following classificationsof its Employees who are employed at its location inBrookline, Massachusetts:All full time Abortion Counsellors. Gyn Counsel-lors and Telephone Counsellors:Excluded are all other Employees including:Nurses Aides,Office and Medical Clerical Employees.Bookkeeping Employees.Medical Chart Clerks.Administrative Assistant.Administrative Secretary.Coordinators.Receiptionist. Office Clerical.Admitting Officers,Counsellor Training Assistants and Evaluators.Supervisor of Telephone Room and Medical ChartRoom.Student Interns,Trainees.Registered Nurses.Licensed Practical Nurses.Physician's Assistants,"On Septemher 8. the ('ompans gae the k non a bookiel describieg lieemplotees' Blue (ros Blue Shield coserace It uas not until \osxernthr 2tthat the ( ormp.lans prolided all the inforritiion that the l Tinll prelouslhad requestedStmilar departmental demands had heen suhbmitted iih the D)ceciil contract proposals cioerine nurses llides. Iitluoclae technlcll.is .Inl ICei-phone counselorsf8 or reference purposes the exhibit number, of sarioul docutu'ls inesidence ill he noted i.( (' "or "R "Registered Nurse Practitioner.Doctors.Medical Center Manager,Maintenance Employees,Guards and Supervisors within the meaning of theAct.For the purposes of this Article only Employeeswho are regularly scheduled and are regularly em-ployed for 20 or more hours per week shall be consid-ered full time employees.The Employer agrees to meet and bargain with ac-credited representatives of the Union on all matterspertaining to wages, hours and conditions of employ-ment.Although the Union's recognition clause is inartfull,phrased, in general it includes the classifications describedin the May 19, 1975, certification plus the undeterminedclassifications referred to in the Decison in ase I-RC13642. The recognition clause submitted by the Company.on the other hand, almost completely ignores the Decisionin that case, which, over the objections of the Employer.specifically included in the appropriate unit the following:part-time employees; nurses aides: abortion coordinator:supervisor of telephone room; pap clinic coordinator; andtrainees. Nevertheless. these classifications-as well as theclassifications which were permitted to vote subject tochallenge- were excluded from the recognition clause pro-posed by the Company. Leon Kowal's explanation forthese deviations from the certification is that the Unionwas "seeking to negotiate into the contract the four chal-lenged positions: and frankly, my first instinct was, sincethev were trying to add some, I would leave a few out tonegotiate." However, the difference between the Union'stactic and the Company's tactic is that the Union sought toinclude in the recognition clause the classifications as towhich the Regional Director had deferred decision, whilethe Employer sought to exclude not only those classifica-tions but also classifications which were specifically includ-ed in the certified unit. Although in the course of bargain-ing the Employer receded to some extent from itsobstructionist position regarding exclusions from the certi-fied unit. it remained steadfast in its insistence that part-time employees (except those who work at least 20 hoursper week-later changed to 16 hours per week) and train-ees should be excluded-despite the language of the certifi-cation .During the discussions at this meeting, it was agreed thatthe abortion coordinator should be included in the recog-I helie Rcion.al I)lrectr mnade the flloing finding in the Dt)eciin and)irection of iection i ( ase I RC 13e42: 1 lie tntpIocr claissfle, .allcnllploees uhtl, uo .r more thn 32 hours per neck as fulil-illlle id tll uhioo.rk less .as 1p rl-time It is ell scitled that regiularl s chedtled parl-tiniccnlplo ees re icluded in the unit ulih full-time ernplosees I liitel, SIiiti( ai .tfh. a (r.up, 213 N .RB 321 ( 19741 Itur( /-( ln ,t,,, .;p'.Ii., 141 NI RB 24). 244 245 [ 19631 Iheretore. ll regular prt-inl eitmplo\-ees Hi), ork 11 lobh clilsiflcalluon, i the unit described intrl re nicluded ithe (it" I he fa[ lhatI the I nu nas iu lhne to nm.lke sitie ot IIe S [lioAred the I plo\er' p lllon h\ ecluding frolu the unilt palt Ilti erll-plo, ee uho uork less Irthan 12 houtrs per eek erelk suggests hi theI Ilion n\.lk ullinllg I i bh lld to the ( ompaln'\s ilr.nslgentce n1d nl [ tha[ht hCe( opAi had i , li. re on for seeking to niodifl tIhc Ccrl fiti.ll on, ill le.lrd it ip l-lllllCe enpl]"ec,PRETERM. INC. 661 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDnized unit and that the supervisor of the telephone roomand chart room should he excluded. Also, it was agreed toexclude the supervisor of Saturday counselors.m](b. SeniorityThe Company's proposal (GC-5) is as follows:(a) Seniority shall be based upon length of serviceand shall he applicable solely within classifications.(b) Seniority shall become effective upon the com-pletion of an Employee's probationary period andshall begin from his/her first day of employment inthe classification.(c) The probationary period shall be 3 months ofcontinuous employment from the date of hire, duringwhich time the Clinic, at its sole discretion may termi-nate said employment. If an Employee accepts a posi-tion in another classification she will be on probationfor an additional 3 month period.(d) The principle of seniority shall be recognized inthe laying off and rehiring of Employees insofar as it isconsistent with efficient operations.Where a layoff is to occur the Clinic will attempt toapply it in the following order within each classifica-tion:1. Temporary Employees2. Regular part time Employees3. Regular four day Employees4. Regular 5 day EmployeesWhere it is necessary to lay off 4 and.or 5 day Em-ployees and part-time positions are available said Elm-ployee may elect to work part time with the 5 daNEmployees having the first option in order of theirseniority. Recall of Employees will be made in the in-verse order of seniority in the same manner as de-scribed above.(e) An Employee shall cease to have seniority rightsif:(I) He/she quits voluntarily.(2) He/she is discharged for proper cause.(3) He/she is absent for five (5) consecutive work-ing days without notifying the Clinic.(4) He/she does not return to work within three (3)working days after being recalled by the Clinic by aletter sent by registered mail with return receipt re-quested, addressed to him her at the last address heshe has given the Clinic.(5) He/she exceeds a leave of absence without writ-ten approval of the Clinic.(6) An Employee has been on lay off for a period of9 months or length of service in their classification.whichever is sooner.''This is an extremely restrictive proposal which wasbound to develop controversy. First, it gives the EmployerI inda (hirchirello, the 1ccupanil (o Il l p i .110 ltl6 , p cuirmluted 1o1 iltunder challenge hec;ause on Ihe rc.ord heflie liltt the KRegilnl [)de)1l ila;,U unalhle to deterTilne her super,isor s1.AL1utlhe Unon' cltract draft also irllC des al enitrlt? loilttiwide discretion in its application, as the principle of senior-ity is recognized only "insofar as it is consistent with effi-cient operations." Second, seniority accrues only aftercompletion of a 3 months' probationary period. Third, se-niority applies within classifications only. Thus, employeeswho change positions within the Company lose their ac-crued seniority: and some classifications have very few em-plovees, so that as to them the seniority proposal is almostvalueless. Fourth, although 4-day and 5-day employeestheretofore had been considered by the Employer full-timeemployees. the Company's proposal gives preference to 5-day employees over 4-day employees.c. Grievance procedure GC 3I and arhitration (GC-14)The Company's proposals in regard to these topics differfrom the Union's proposals. Agreement on an arbitrationprovision was reached at the June 28 meeting, but therewas no agreement as to a grievance procedure. The Unionobjected to the Company's proposed grievance procedurebecause: (I) a grievance at the first step had to be in writ-ing: (2) a grievance had to be signed by an employee andcould not be signed by the Union: and (3) the employeeswere given 5 days from the date of the occurrence, ratherthan from the date on which they obtained knowledge ofthe occurrence, within which to file a grievance.d. Bulletin hoardThe employer submitted the following (GC' 16):The Clinic shall provide a Bulletin Board for thepurpose of posting notices of Union meetings orUnion activities. No statements derogatory of the Em-plover shall be posted.The corresponding provision in the Union's contractdraft is as follows:I. A representative of the Union shall have reason-able access to the Employer's premises for the purposeof conferring with the Employer, delegates of theUnion and/or Employees, and for the purpose of ad-ministering this Agreement.2. The Employer shall provide Bulletin Boardswhich shall be used for the purpose of posting properUnion notices. Such Bulletin Boards shall be placedconspicuously and at places readily accessible toworkers in the course of employment.Agreement was reached with respect to the Company'sbulletin board proposal at the June 14 meeting.e. MeetingsThe ompany submitted the following proposal (GC-12):Employees who are required to attend Clinic meet-ings for any purpose shall be paid for time spent atthe appropriate hourly rate.This provision was agreed to in June. PRETERM, IN('.663f. I olut feervThe Compan submitted the following proposal (ti(17):It is understood and agreed that the principle ofusing volunteers in connection with the non-profit andcommunity related interests of the clinic shall bemaintained. Employees shall cooperate fully with vol-unteers.The Union was willing to accept the provision providedthat language was added to the effect tnat volunteerswould not be used to displace bargaining-unit employees.At this meeting and at subsequent meetings, this proposalwas the subject of considerable discussion. While leonKowal insisted that it was not the intention of the (ompa-ny to replace employees with volunteers and that the ('om-pany had not done so in the past. he was adamant in hisrefusal to consider the modification suggested bh theUnion. His objection was that conflicts of opinion coulddevelop as to whether or not volunteers were used to dis-place bargaining unit members and that such disputescould lead to a plethora of arbitrations. It would not seemthat the language proposed bh the Union , namel. that vol-unteers would not be used to replace bargaining unit em-ployees. would, in practice, be subject to misinterpretationor would prevent the Employer from expanding its use ofvolunteers as its activities increase.At this meeting the Union again requested that the ('om-pany furnish it with job descriptions.February 9. Elliott Small did not attend this meeting.and Organizer Deborah Megrian acted as the Union'sspokesman. Leon Kowal complained about the fact thatMrs. Megrian was the third union representative withwhom he had to negotiate since December I. 1975, andalso complained about what he considered to have beendelays caused by the Union in the negotiations particu-larl the hiatus between the certification and the first meet-ing on December 1. 1975.There then was considerable discussion not about theinclusions or exclusions from the unit but about what pro-cedure could be followed to resolve the so-called chal-lenged positions. Leon Kowal explained that a unit clarifi-cation proceeding could be brought or the Company couldrefuse to bargain and the unit then would be resolved in anunfair labor practices proceeding but that either routewould take a long time. 2At this meeting the Compan? submitted a proposal re-garding workweek. In its contract draft. the Union includ-ed the following:1L teol Koual testified that "l.\ rellor i no, 1I1lta tenc \il ee1tlllil[f-ehruar59. thre in the nursec aide, ailld Ihe aut cla. i l C ttlt Cilll thiIended mn part of the agreelienti. aid oin thatt da. l Io this da~. he oiixthing uc %e cCIer discussed as far its aL , o onlcectC d lh.lt the routglltiinclait el, il least ti he hre ,tf ix ntnirx. ht I xlid it he t f rlln I,re,ognie an classifications hich u ete In t certfied h the hBoir "Ird I donol credit this lesinlo '. the ncitliotn anld ¢ei nuItnt, frOIll the unit selea recurrcnl ubject of d iscUtiSll drilltite The c ottLi. otit illd I cl K-tll'testinoin cstahlishes that, at lcat i th resplc t ," p ai t lt ien cl ,oce , tidtrainees. Ihe ( mplpan\ at 1i tI a LepCP d hc detcrIte lliltllll rlected I-the Regional l)lrector, coItl on I t d )lreCtllr i I lelon itld ( criltli-ttiitiHours The regular workweek for all full-time em-ployees shall consist of 32 hours per week.Employees get I 2 hour out of every 4 hours sched-uled work. t he taken whenever and in however manyinstallations employee wants. taking into consider-ation clinic needs. mploees are to be paid overtimeif the, aire unable to take the full break.Ihe Company submitted the following proposal G(' 1):.4 BOR OI'N ('OL NS'ELORS .-I'I) ('N (')'.N'SE-LORS WORK WEEK(A) It is understood and agreed that the operations ofthe clinic are conducted six da's per week. consistingof several different hourl5working schedules each daNwithin the hours of 7:00 am. to 10:30 p.m.(B) the (linic shall from time to time establish dailvand weekly work schedules as required to meet its op-erating needs, providing however that no Employeeshall e scheduled for more than 5 days per week witha dail, schedule not to exceed 8 hours of work:(() here sill be 45 minutes of off-duty time with paduring each full days work to be taken in 15 minute orlonger segments at times directed or appro.ed b\ thetmrployee's Supervisor.Section A of the Cnompanv's proposal was agreed upon.Fhe Union requested that section B include language tothe effect that schedule changes would not be made arbi-traril. capriciousl .or in bad faith. No agreement wasreached on this. Paragraph C represented a diminution ofan existing benefit. because employees had been receiving60 minutes' time off during each workda .l.eon Kowal'sexpla nation for this latter change was that many employeesdo not work their full shift but go home when their patientload is completed and that therefore breaktime should bereduced. The Union's position was that it wished to retainthe present breaktime of I hour. The Union also objectedto the provision that breaks would be taken onl, at timesdirected or approved by the employee's supervisor. al-though it was willing that some language be included thatbreaks could be taken so long as it was conducive to run-ning the clinic. Kowal ultimately ended discussion of thissubject b\ saying that the question of whether the emplo,-ees should have 45 minutes or 60 minutes for their breaks isan economic issue which should be deferred."Also at this meeting. there was discussion about job de-scriptions. Leon Koxal stated that the Company \would notprovide the Ulnion with job descriptions because the ('om-pany did not desire job descriptions to be included in thecontract. Megrian responded that the Union did not wishto incorporate the job descriptions in the contract.lMarch I:. Kowal repeated for the benefit of Small, whohad not attended the February 9 meeting. the Board proce-Ilitl.ll l 111. i I l ctlleettln lie ( onl pall \ had siuhlllitted .i liige ;tidmmoe oiiiplied .,ork, ceek p op al hih ;iliOvn thel tIiilg plO'\lde,thait [he ictltr uorktcck for [ ll-tliic iheortlit id g nccoiluo l il.] cOItiic-lrs, ilil ce S CInCitI.C .1ix. (R 4). hlerl atc ( onipiux prailtc is,to 'tl~ier 4-dtaN cemplce, ix eill %d.i x einplo,. fitil-tLillc elnploC-cc, t icl t ic ( oitipitix itttildrec tiN, propoal ind lbllitled t he po-i"l ']' l -bscPRETERM IN.  664DECISIONS OF NATIONAL LABOR RELATIONS BOARDdures available to resolve whether the challenged classifica-tions should be included or excluded from the unit. TheUnion indicated it was willing to exclude the maintenanceperson from the unit.The Company's recognition clause proposes to excludefrom the unit part-time employees who work less than 20hours per week. At this meeting the Company offered toreduce this figure to 16 hours per week. The Union indi-cated that it was willing to consider 12 hours per week asthe cutoff figure.There was discussion of the probationary period. TheUnion was willing to accept a 90-day probationary periodprovided that the probationary employees receive employ-ee benefits after 30 days of employment and be subject tothe union-security clause requiring membership in theUnion within 30 days. This was not accepted. The Com-pany's proposal regarding probationary employees wasmore complex than appears on the surface. The counselors,which were the only classifications included in the unitpursuant to Respondent's proposed recognition clause, hadto serve a training period, and therefore as trainees theywere excluded from the unit, as defined by the Company,while they were serving their probationary period. In theposture of the Company's recognition clause (GC4), itsprobationary period clause (GC-5) (both of which weresubmitted at the same meeting on February 2) had littlemeaning and led to discussion which was without pointuntil such time as Respondent was willing to agree to abroader unit than is reflected by its proposed recognitionclause.The Company offered to include in the unit full-timenurses aides and autoclave technicians IS if the Unionwould exclude all challenged positions and trainees whohave worked less than 90 days. There was no agreement onthis proposal. There was discussion of the Company's workweek pro-posal, but neither party receded from the position taken atthe February 9 meeting. The Company again suggestedthat discussion of paid breaktime be deferred because itwas an economic issue.The Union again asked for job descriptions.17Eileen Wachs, one of the Union's negotiating committee,complained about the fact that Leon Kowal referred to themembers of the negotiating committee as girls instead of as4 the training period for AB and (iYN counsehors s 90 da.Is It aIssomewhat less for telephone counseliorsl' Alihough utoclave technicians are nol referred t in the cernificatInithe parlies deemed them to he nurses aides.Diane Richards testified that we agreed at that meeting March I ) ththe hargaining unit ,%as eslahlished, except for those people ' hose job fellwithin the challenged categor. I find thi, tesiimon incorreci. II io 1oledIhal the ( mpan 's pr clice during the neegotiitions as to subil It s 1lo-posals and revised proposals i writing. hut the nl w ritten proposal uh-mitted bh the (ompnln? with respect to the reogliition clause was the olnesubmilted on ehruar, 217 Richards testified Ihat the t nl'on requested the obh descriptiolns ind lie(iompany's response was thau thes would be furnished. Megrian tesiifiedIhal in response to the request for job descriptions Leon Koyal said thal theemployees could get them from their supermsisors and "he knew that BeissNeale hld the job descriptions anid Ilhat we had tinlet Aid thai she hadgotten them from her superlsort .Mr. Sull said io Mr. Koai. theunion has requested the ob descriptions it the ahle. We uould like soll toproside them to us a the tabile"women and said the committee felt that the use of the term"girls" was insulting and demeaning. Kowal apologizedand explained that he did not intend anything uncompli-mentary by the use of the term.March 8: At the opening of the meeting, Betsy Nealeread a statement relating to International Women's Day.The statement ended with a sentence admonishing LeonKowal for using the word "girls" when referring to femalemembers of the negotiating committee, because the com-mittee considered the term diminutive and disrespectful.According to Richards, Leon Kowal became "very angryand said that [he] resented the fact they had formalizedtheir request into a written document." A union newsletterdescribed Leon Kowal as having "exploded in a character-istic temper tantrum." (GC-63.) 18There followed discussion about the recognition clause,including an exchange of views regarding part-time em-ployees and the challenged positions. Leon Kowal madethe statement that the Company would make no economicproposals until it knew who was in the bargaining unit, thatis, until an agreement was reached regarding the recogni-tion clause.There was further discussion of the Union's request forstatistics as to the number of employees who had beenterminated after having worked more than 30 days but lessthan 90 days. This was in connection with the Company'sinsistence on a 90-day probationary period. According toLeon Kowal, "I didn't see why we should give it (the re-quested information) to them." Also, Kowal informed theUnion that they were not entitled to a job description forthe position of receptionist because, as a challenged classi-fication, "[i]t was outside of the bargaining unit."At this meeting Small requested the assistance of theFederal Mediation and Conciliation Service, because thenegotiations were being interrupted by angry outbursts andvery little progress had been made. He cited as an examplethat the parties had not even agreed upon a recognitionclause. The Company rejected the suggestion.On March 8, following the negotiating session, in a tele-phone conversation with Diane Richards, Small said thatby continuing to use the word "girls" in referring to thenegotiating committee Leon Kowal was creating hostilityand was making it impossible to proceed with the negotia-tions, that both sides wanted a contract. that the Unionwas not seeking to destroy "your organization," and that"you might want to consider getting another lawyer."On March 29, the Company filed a charge of unfair la-bor practices against the Union-Case I-CB-3243-alleging that the Union had violated Section8(b)( I )(B) and 8(b)(3) by restraining and coercing the Em-plover in the selection of its representatives for the pur-poses of collective bargaining or the adjustment of griev-ances and by refusing to meet and negotiate acollective-bargaining agreement with the Employer's desig-nated representative. By letter dated May 11, 1976, theEmployer was notified by the Regional Director that acomplaint would not issue in the matter. The EmployerI L.eol Koual has a volatile temperament and during the negotiations[requentlll engaged In angr) outbursl. Also, on occasion, he and Small ex-cha.ngcd in1sls,, PRETER1. INC.665appealed this decision. which was denied by letter datedJune 17, 1976.While the charges were pending the (Company refused tomeet with the Union.June 8. 976. There was further discussion of the recog-nition clause. The union representatives informed LeonKowal that they would no longer discuss an' classifica-tions specifically included in the unit certified by theBoard. The discussion at this meeting then centered aboutthe challenged positions.' The parties also discussed theprobationary period clause. To the Union's proposal that itwould accept a 90-day probationary period provided theunion-securit clause would apply to probationary employ-ees and benefits for probationary employees would beginafter 30 days. Kowal responded that benefits for proba-tionary employees was an economic issue and should notthen be discussed. At this meeting. also, in connection withthe parties' discussion of a recognition clause. Kowal stat-ed that he was not going to submit any economic proposalsuntil he knew who was in the unit fr which he was bar-gaining.2At this meeting the Company submitted a proposedmanagement-rights clause (GC 18). as follows:Except where such rights, powers and authorith arespecifically relinquished. abridged, or limited b theprovisions of this contract, the Employer has and willcontinue to retain, whether exercised or not, all of therights, powers and authorit5 heretofore had by it, andexcept where such rights, powers and authority arespecifically relinquished,. abridged or limited bh: theprovisions of this contract, it shall have the sole andunquestioned right, responsibility and prerogative ofmanagement of the affairs of the Employer and direc-tion of the working forces, including but not limited tothe following:A. To determine the care, maintenance and opera-tion of the equipment and property used for and onbehalf of the purposes of the Employer.B. To establish or continue policies, practices andprocedures for the conduct of the EmploNer businessand, from time to time, to change. add, or abolish suchpolicies, practices or procedures.C. To discontinue processes or operations or to dis-continue their performance b employees.D. To select and to determine the number andtypes of employees required to perform the Emploc-er s operations.E. To employ, transfer, promote or demote employ-ees, or to lay off. terminate or otherwise relieve em-ployees from dutN for lack of work, changes in type ofservice or other legitimate reasons when it shall be inthe best interests of the Employer.L eon Kowal esttfied that a. of ane 8 there u.s no dltigr'. llcn lt 'o 11Iregard ti tihe ompositin of Ihe recognlzed i11ni c.crp fr tIhe 1h.llcncdplslllon. tI his tesinlonN is Inc'orretl A\ IhI aT date, he ( 1ill',ins h1.1d nitStuhlblll ed in writing an\ Ch.li it, or i ...lllIfChIIn of it1 lrlll1,ll Ict. OgllilllOclausc. and the (ompan' it n ill tc d rrll ll e c itltg.litl,li t l l.t l .lttlJ itagreemeni I nclude all part-lime enipl, c'. and lil lee, in thl ite oCt tllliunitt iane Richard denied tIhi ll Small' , tc tiitt11\1 thi Ku.ll i.ld hieU, ould not st1 tie Ckollt 11111t 1 ?1 S uill the 11 i ih. ligili 111 II t ,ftleitll i .Nd,resoh ed I d nt redit Rlt lir, i Il lli rinl[thF. To prescribe. modify and enforce reasonablerules and regulations for the maintenance of disciplineand for the performance of work in accordance withthe requirements of the Employer. provided such rulesand regulations are made known in a reasonable man-ner to the employees affected b them.G. To insure that related duties connected withclinic operations, whether enumerated in job descrip-tion or not, shall be performed by employees.11. To establish contracts or subcontracts for clinicoperations.1. To provide such services to the community asprescribed by the Clinic to modifv or withdraw saidservices at the discretion of the Clinic.J. All work customarily performed by the employ-ees of the bargaining unit shall be continued to be soperformed unless in the sole judgment of the Em-ployer. it can be done more economicallN or expedi-tiouslv otherwise.K. The above rights, responsibilities and preroga-tives are not subject to review or determination in anygrievance or arbitration proceeding. but the manner ofthe exercise of such rights may be subject to the griev-ance procedure described in this contract.In addition to assigning to the Company in general lan-guage the broad and unquestioned prerogative of man-agement of the affairs of the Employer and direction of theworking forces," it also. among other things, assigns to theFmploer the unrestricted and unlimited right to transfer.demote. or terminate employees when the Employer deemsit in its best interest, the unilateral right to prescribe rulesand regulations, and the unilateral right to subcontract unitwork, all of which are not subject to review under thegrievance and arbitration clauses. The net effect of the('ompanL's management rights proposal would be to ren-der almost meaningless the tlnion's status as representativeof the (Company's employees. For the Emploer to presentso extreme a management rights clause was knowingly toinvite disagreement, and although later modified, it con-sciously served to impede and delay agreement.The Uinion at this meeting submitted a maternitv leaveproposal. Among other things. it provided that a pregnantemplo'ee will he permitted to work until the expected dateof delivers. provided her physician certifies that she is ableto work. This proposal caused considerable discussionwhich was concentrated upon the question of whetherabortion counselors should be permitted to work after thesbecome visibly pregnant. The Union's position was that itwould be discriminatory to deny an abortion counselor theright to work if she was physically able, even though visiblpregnant, although it suggested that the abortion counselorcould be given the option of accepting another assignment.June 14. At this meeting agreement was reached withrespect to seeral clauses. The Company accepted theUnion's visitation clause (art. V. GC 3). The Companyalso accepted the Union's proposed no-discriminationclause (art. IV. ('C3) in exchange for the Union's accep-tance of the Company's bulletin board clause (GC 16).Also, some of the differences with respect to the Com-pan)'s proposed seniorit, clause (G( 5) were resolved. al-PRETERM. INC.  666I)EDCISIONS OF NAI [ONAL LABOR RELATIONS BOARDthough the parties still were apart in regard to the proha-tionary period provision, At this meeting the Union statedthat probationary employees. after 30 days of employment,should have the benefit of a grievance procedure, but Kow-al did not then wish to discuss anv benefits for probation-ary employees on the grounds that such subject was aneconomic issue which should he deferred.Other subjects discussed at this meeting included thematernity leave clause, the volunteers clause. and the work-week clause.According to Leon Kowal. the subject of job descrip-tions again arose, and he told the Union's bargaining conm-mittee that a member of the committee had picked up thejob descriptions from the desk of Personnel Director Cum-mings and "anybody who wants that job description ustgo to your supervisors, you can have all you want."June 21. There was discussion of the Company's work-week proposal, volunteers clause, management rightsclause, and challenged positions. When the union represen-tatives suggested that the parties discuss economic issues,Leon Kowal responded that the ('ompany would not giveany economic proposals until it knew for whom it was bar-gaining.June 28: No progress was made toward resolving an' ofthe contract issues. Elliott Small threatened that he wouldserve a strike notice upon the Employer and would shutdown the clinic.July 12: Prior to this meeting, the Union had solicitedemployees to attend the negotiations. When Leon Kowal.Harold Kowal. Diane Richards, and Jane Levin enteredthe room where the negotiations were to take place, therewere II employees present, plus Megrian and Small. Kow-al asked who the people were, and Small responded thatthey, were members of the negotiating committee. LeonKowal replied that he would not negotiate with a mob, andthe company representatives left.On July 15, Leon Kowal wrote a letter to the Unionprotesting the Union's tactics in connection with the nego-tiations and efforts to embarrass Jane Levin (R 6). On July27, Megrian telephoned Leon Kowal in order to discussanother meeting. In this conversation Kowal stated thatthe Union would have to limit the number of persons on itsnegotiating committee. When Megrian replied that shecould not agree to that. Kowal said. "'Hell with you." andhung up.After July 12, the Company received a 30 days' notice ofthe existence of a dispute. which was dated July 9. Ihereaf-ter Leon Kowal contacted the Federal Mediation and ('on-ciliation Service, which arranged for the next bargainingsession.August 16:. This meeting and all later meetings were heldat the offices of the Federal Mediation and C'onciliationService. Present at the meeting, in addition to the represen-tatives of the Company and the Union, were Federal Medi-ators John Martin and Gerry Gomez. One or both werepresent at all later meetings.At the outset of the meeting, in response to the requestof the mediators. Megrian listed the subjects which hadalready' been agreed to and the areas of disagreement. Ihesubjects of agreement as described to the mediators were:(I) bulletin board and union visitation rights: (2) seniorityin accordance with the Employer's proposal (GC-5), ex-cept that no agreement had been reached with regard tothe probationary period, promotions, and the use of theword "attempt" in connection with the layoff proposal: (3)a no-discrimination clause: (4) the Company's proposedarbitration clause: and (5) paid meetings (GC--12). Therewere approximately 27 areas of disagreement listed.The following agreements were reached at this meeting:(I) with minor modification, the Company accepted theUnion's discharge and penalties clause (art. XXI, GC-3).which gives the Employer the right to discharge. suspend,or discipline any employee for cause; (2) with minor modi-fication the C'ompany accepted the Union's proposed no-strike and no-lockout clause (art. XXII. GC 3) and (3) theparties agreed that the Company would continue its pres-ent policies for life insurance and disability insurance forits employees.TIhe Union requested the Company to show it the poli-cies for life and disability insurance and to provide infor-mation regarding the employees' required contributions tothe Company's health insurance program, and again re-quested job descriptions. The Company promised to givethe IUnion the requested information.'Ihere also was discussion of the C'ompany's workweekproposal, the probationary period, and union security. Inregard to union security, the Union was asking for a fullunion shop. Leon Kowal responded that there would be noform of union security at the clinic. He also raised thequestion as to why the Union was insisting upon unionsecurity when in the contract it had recently negotiatedwith a similar institution in the area, Charles Circle, Inc.,there was no provision for union security.-Augu.tlr 9.- No agreements were reached at this meeting.Subjects discussed were: use of volunteers by the Compa-ny, the Company's workweek proposal, managementrights the U!nion submitted a counterproposal (GC-22) tothe C(ompany's clause a past practices clause, bereave-ment pay. jury duty pay. and union security. In explainingthe ('ompany's opposition to union security. Leon Kowalsaid that the Clinic believed in the principle of a woman'sright to choose and that principle carried over to unionsecurity: namely. that a woman had the right to choosewhether or not to join the Union.A4ngurst 25 The C'ompany presented a new version of amanagement rights clause, which was accepted by theUnion. Agreement was reached with respect to paragraphB of the Company's workweek proposal GC I1). Theclause was amended to provide that changes in employees'work schedules would be for business reasons only. Thus.only paragraph C of the Company's workweek proposalwas still in dispute.'There was further discussion of maternity leave. TheCompany submitted jury duty and bereavement pay claus-es. (i(' 25. 26) These clauses reflected current companypractices. However, no agreement was reached, becauseunder the terms of the ('ompany's proposals part-time em-ployees were excluded from participation in these benefits.In that connection Leon Kowal stated that the Companywas in the process of revising its program of benefits forpart-time employees and would discuss the subject with theUnion at another time. PRET:ERM. INC.667Elliott Small requested the C'ompany to submit ecolnol-ic proposals. but Leon Kowal responded that the ('ompan>would not make an\ economic proposals until the Boardissued its decision in the pending unit clarification pro-ceeding.September h .Agreement was reached on a ur dutt!clause. The clause provides that the CompanN's existingpractices would be continued for full-time employees andthat part-time employees would receive no monetar\ bene-fits hut would be guaranteed their jobs after comIpleiingjury duty. There was further discussion of bereavementpay, the probationar? period, and maternity leave.The CompanN gave the Union a booklet describing theCompany's Blue ('ross.'Blue Shield coverage. The nilonrequested information regarding the respective comlpanland employee contributions to the plan. L.eon Kowal re-plied that it was half and half and that he did not have theexact figures hut would obtain them. Megrian again askedfor job descriptions, and Leon Kowal responded that theUnion was playing games because theN already had the obhdescriptions.September 27 1976: ' The ('ompan presented a materni-ty leave proposal ((C 29). which was accepted bh theUnion. In effect, the ('ompan\ acceded to the I ;nion's de-mand that pregnant abortion counselors would be permit-ted to work as long as they were phvsically able.The principal, and a heated, subject of discussion at thismeeting was union security. In addition to comments bhthe union representatives. three employee members of thenegotiating committee, L.ucv Matson. Kathleen Kelly. andJean Williams. spoke in strong terms about the subject.and one of the employees said that a majorits of the bar-gaining unit believed that union securit\ was the most im-portant issue in the negotiations. Small suggested that per-haps a form of modified union shop would be moreacceptable to the ('ompany. hut l.eon Kowal's responsewas that an, form of union security was a form of compul-sion. Leon Kowal inquired whether there would he no con-tract unless the Company agreed to union securit. towhich Small replied that the Union is not frozen on theissue. The Union made a request for economic proposals.but Leon Kowal's reply was that the Company was notthen prepared to discuss economics.October 8. Harold Kowal informed the Union's negoti-ating committee that the Clinic had received the [Union's10-day strike notice and that in his opinion it was illegal.During a caucus the union committee prepared anotherstrike notice setting 6 a.m. on October 19 as the time anddate for the strike. The notice was telegraphed to the ('lin-ic, and copies were delivered to the mediators and to Ha-rold and Leon Kowal. Elliott Small inquired whether Pre-term had any proposals to make. Harold Kowal respondedby inquiring what was the purpose of further proposals andnegotiations when there was going to be a strike anywa.Small responded that the Union was not frozen on allissue, that there were many issues open. and the partiesshould continue to negotiate. However the meeting closedwithout any bargaining taking place. Ieon Kowal in-formed the Union's negotiating committee that he and hisassociate had to return to the clinic in order to make plansfor the strike.Octo,/er 14. The parties were kept apart at this meeting.mediator John Martin serving as h cmmunications linkwith each side. The onl\ subject considered during thissession Aas union secUrit,, lhe union representatives sug!-gested a form of modified union shop hut were informedbh the mediator that there would he no fa*orahle responsefrom l.eon and Harold Kowal. According to l.eon Kowal.before the meeting concluded, Elliott Smnail suggested thatat the next session the parties discuss the following suh-jects: volunteers, 'aes, health henefits. and pro rata bene-fits for part-time workers: and Mediator NMartin suggested."l.ee when ou come back for the next meeting will ousee if ou can reply to what he Small] is talking ahouit"Octod/er 15: he Co(mpany agreed to continue its currentemplo ees' life insurance progrm. although the (onlpan?h;d not directll adised the Union's negotiating committeewhat the program was. here was brief discussion of unionsecurit` with Small stating that the Union aanted a modi-fied union shop and Harold Kowal responding that the('ompan}'s position had not changed. Small again request-ed the (Cormpan' to make economic proposals. HaroldKowal answered that the Union should put its proposalson the table and the C'ompan then would respond. Megri-an pointed out that the I 'nion's economic proposals hadbeen submitted in December 1975. Then, at the request ofthe mediator. Megrian listed the issues still outstanding.Harold Kowal inquired if the parties had come to an inm-passe. and Illiott Small responded that the l:nion was notfrozen Con as issue. Before the meeting concluded. Media-tor Martin suggested that at the next meeting. which wasscheduled for October 18. the Compan\ respond t asmalln of the outstanding union proposals as it could.-Oclo/ber /I.- This was the last negotiating session prior tothe strike. which commenced the next mornin,. LeonKowal informed the I 'nion's committee that the ('onpa nwould not agree to submit the outstanding issues for arhi-iration as had been proposed b' the Iinion at a prior meet-ing. Ieon Kowal inquired if the Union would withdraw itsrequest for a union-securitN provision alnd wouldl acceptthe ('ompan y's volunteers clause. Tile Itnion declined.The ('ompany presented the following four proposals inwriting:I. A clause entitled "Discharge and Discipline" (((C31). 'The ('ompanN withdrew this proposal after it waspointed out that a "discharge and penalties" clause hadbeen agreed to at the August 16 meeting. The proposall Ih, t ib l g ics.1, 'i l C rs .c lsldc.ablc j111'cu-ol, l O[ c\r.llltls ,I hbIL'C I' 111 lll ll ll I i CCe K,- a:l nillkdll tilk ic i r .rk ilb lt 515.,,lsii i1ii t Iv.'i ,. c lt h i rill it lit. 11h Icd \csordilng It}, I ¢tmi k o h,.,l. Iis.cialllrk .1rl .,, I C Ill ri ,,l i ,1 tihrc.il h\ i:lislil Snll ll i hc tI l llit.1 I d 1lls l fCith.l 1 i, istiClIlCl[i Sll li t o iC .li Sl"lli i,is- g(lilg 5 .,Ik t-l,ilo -ritc g'Cll , [- mxJ 1 rl luatC [te r llpzr.[ll 4ltl[ .. [he ('il l ll 111\ AL-~.> ltlllr~ '1, \ Ill `11 II, k 11"' M, ae lll , l C 11 .cl/l1t'.'cloil utlih .11 111t0l1d C,, cI is 11.1i 11a1 itlj tl ii lldteti the h.lr.;liiaii ll ll i. sl .sMitii 1, illtcd1.1il .i, 1,i I)l.ci1 RlChiriTx' ilt n s ,Jr e I et s' .lrls ill llsh l.s i nl .I I t h'lIIrl lC .J;.ii I i scllo \C(.Trdllli 1h5M\ grl.rfll. ftlrlh c r ICsl l ll 1CiVi\ lriidllc .d tOI1lUl lt U,\JICIIh r I COT1 Ko.,~;tl]'- rTmalrk .11.1,tl rfil llg Io nCCohalc-l.lu 'tll I I[111:1il 11 iis C. d .i 1 ll.lS 1 I1 lhC n il rCl rllSt. ll s ii I ll .l b\ I ll llc I,r lilt stl ills[i ltMI·C Itistillc II h S I \ t iril. CI Mls lI sr ,l) the reltl.1i1>1r t'f.1l. ti ller llC I .l i l. .lls ts ,1 .Osi l I r tlu- , iji I'm11hel I lln'. Jht' .Ikfc~kC Ib thail H}lC ':tl¢~ c lhcrc lilcr ti1cl 1. r 11et.>l, l[11.11 ' [Ji.x L I.lc[ ,tf~hJ *~rl %~all J11 sitlxt][ltt .1l'sPRETRM lNC* 6(7 668DECISIONS OF NATIONAL LABOR RELATIONS BOARDsubmitted and withdrawn at this meeting would have giventhe Company greater latitude in regard to the disciplineand discharge of employees than the clause which hadbeen agreed to.2. A holidays clause (GC-32). This clause provided forthe same number of paid holidays as the Company wasthen giving its employees. The Union found the proposedclause objectionable for several reasons. First, it cut backon current employee benefits in that. contrarDto existingpractice, the proposed clause would deny employees holi-day pay for holidays that fall during scheduled vacations.Second, it gave the Clinic the right, exercisable at theClinic's sole discretion, to close on other than the namedholidays or for any period of time with or without pay tothe employees. This would preclude the Union's repre-senting the employees in connection with any plan on thepart of the Company temporarily to halt operations. Final-ly, the Company's proposal ignored the Union's request toexchange two of the current holidays for holidays to becelebrated on International Women's Day and Martin Lu-ther King's birthday.3. Overtime pay (GC 33). The provision submitted bythe Company proposed premium pay at 1-1/2 times theemployee's regular rate for work performed in excess of 40hours in a scheduled workweek and that "an employee willbe expected to (work overtime) unless she is excused forgood cause." The Union objected because the clause didnot treat the problem of GYN counselors who regularlywere scheduled to work only 37-1/2 hours.4. Abortion counselors' and GYN counselors' work-week (GC34). At the February 9 meeting the Companyhad submitted an abortion counselors' and GYN counse-lors' workweek proposal (GC I 1). That proposal containedthree paragraphs. Paragraph A was agreed to at the Febru-ary 9 meeting and paragraph B. after modification, wasagreed to at the August 25 meeting. Paragraph C of theFebruary 9 proposal, which reduced the employees' off-duty time with pay from 60 minutes per day to 45 minutesper day, had been the subject of discussion at several meet-ings. The workweek proposal submitted on October 18contained seven paragraphs instead of the original three.The first paragraph in both proposals is identical. The sec-ond paragraph of the February 9 proposal, which, as modi-fied, had been agreed to on August 25, was rewritten in theOctober 18 proposal in such fashion as to repudiate theagreement reached on August 25.22 The Union objected tothe Company's workweek proposal as submitted on Octo-ber 18 on a number of grounds: (a) Whereas under estab-lished company policy full-time employees are consideredto be those who work 4 days or a minimum of 32 hours perweek, the proposal states: "The work day for regular full-time employees shall consist of eight (8) hours. The workOn ()t cehruary 9. :hen he ('orpan\ suhlitted its initial workeek po-posal (i( ' II). the lUnion objected to par;gra;ph B anid suggeted thit lIinclude language th ch;langes in work schedules would not be aid Ialhl-ltraril., capriciously. or in baid faith, the ('ornpanll did not accept ll eion's Iltodificatio n. tlwicser. ai the ugust 25 lieetiig the piities IctcdIhat insteaCd of the mntdif' i g language prlpose , h thte t nitn the prs is on1include a clause that changes in work schedules would he m1tide for huslitessreasons olls I hi, agreenlellt is coinlplete s Ic ieoted ill Ilhe (' llllpan\ 's () to-ber 18 proposalweek for regular full-time employees shall consist of fivework days within the period Monday through Saturday, offorty (40) hours' duration." The effect of this proposal wasto eliminate from the definition of full-time employee thoseemployees who had been working only 4 days per week.This change is of considerable significance, in that employ-ees who continued working only 4 days per week wouldcease to be full-time employees and thus would lose vari-ous benefits which the Company granted its full-time em-ployees but not its part-time employees. (b) Other sectionsof the Company's proposal gave the Company much great-er latitude in connection with making schedule changesthan the parties had previously agreed to at the August 25meeting. (c) The Company's proposal gives employees 45minutes of off-duty time with pay during each 8-hour day,which represents a cutback in existing practices, becauseemployees who work an 8-hour day receive 1 hour of off-duty time with pay. (d) The October 18 proposal provides:"Part-time workers employed up to five (5) hours per dayshall receive fifteen (15) minute rest break." This representsa cutback in current practices in that employees who workup to 4 hours per day presently receive a 15-minute restbreak.Elliott Small's response was to inform the Company'snegotiators that the union bargaining committee was angryat these proposals. He explained that on the day before aproposed strike all the Company brought to the bargainingtable were proposals which already had been agreed to,which reflected cutbacks in present benefits, and whichdemonstrated a complete lack of interest in responding tothe Union's demands. He asked whether the Company hadany further proposals to make, and Leon Kowal respondedthat it had not.During the meeting the Company proposed that it wouldcontinue its current practices in regard to personal daysoff.,The nature of the proposals made by the Company atthe October 18 meeting reflects no serious effort to avoid astrike. The proposals did not deal in a conciliatory fashionwith any of the more significant unresolved issues. Al-though more than a year and a half had elapsed since therepresentation election during which time the employeeshad received no general increase in wages, the Company atthis meeting made no offer to improve the employees' wag-es even to the extent of meeting in part the attenuation oftheir earnings because of inflation. The Company's atti-tude is reflected by the comment Leon Kowal made at theI.Leotn Koi al testified with respect to the ('oimpan 's position at the()ctobel I miteetii as foll, I lid I want to make ..a concession tolicreel .Ie abe the au ser Is nol. I was tiot read to make a conces-1Otll o11 that da. on ages h gi in hint n increased orffer. But I didaree on that date t continue all of the mlajor benefits that we had. becauseat's uat a1;1 tilll asked ne to do. tie said there as some question aboutullelhcl Ac wanted to do thtll. and I said there's no question in mN mind atall. &na d 1 uill do that on the IXth and I did t .No, I wa sn't preparedto lake a colncessionll 1it that la bh giing him ain offer increasing theiUages. ltouser. cinriar, to Kow(al's leoltnim)n. proposals submitted bhthe (oipn on October IX as ell .is proposals submitted by the ('ompa-11 iill p'l s 1iU ego1tatlltllg sessolns represented cutbacks in existing emplo -cc hbcnelfit \N proposal made h\ the ('ompain\ at an, session up to andclldllgi O(ctober 18 represented an offer to increase stages or an improe-IIcllt i1 tlls bhenefit f ec1noIltic sallue such is holida, pay. aca;tin pan.teil\ ciietlt pil. etc..A PRETERM, INC.669meeting that he questioned the purpose of further negotia-tions because the parties' disagreement with respect tounion security would result in a strike anyhowu.24At one point during the meeting. Leon Kowal stated thatthe Clinic had the right to permanently replace employeeswho go on strike, that they would be replaced, that theClinic was not going to close its doors because of a strike.and that the employees were grown women and should beready, to accept the consequences of their actions.In accordance with the Union's notice to the Company.a strike commenced the next morning. October 19.November 17: This was the first meeting after the begin-ning of the strike. A few understandings were reached. Thesubject of union security was discussed, but without an'resolution of the question. Leon Kowal insisted that theClinic wanted an open shop and that even an agency shopwas unacceptable, as it constituted a form of compulsionbecause it compelled employees to pay for services notwanted. Kowal asked if the Union was prepared to with-draw its union-security demand. Small responded that inthe context of an entire agreement the Union was not in-flexible. However, agreement was reached on a union duescheckoff provision.The Company offered a 5-percent across-the-board wageincrease not a particularly generous offer. as the cost ofliving had risen 9.6 percent since the representation peti-tion was filed in April of the previous year, during whichtime the employees had received no general increase. TheUnion countered with a demand for a 10-percent wageincrease. No agreement was reached on this issue.The Company proposed that newly hired counselors re-ceive an increase of $12.50 after 45 days and an additionalincrease of $12.50 after 90 days instead of a single $25increase at the end of 90 days. This proposal was accepted.as was the Company's bereavement pay proposal f I day forpart-time employees and 3 days for full-time employees.The Company also offered to eliminate the 10-monthwaiting period before part-time employees would accruecredit toward vacations. This proposal was accepted.There was discussion but no agreement with respect to asick leave clause, although the Union accepted the Com-pany's proposal that part-time employees would receive apro rata amount of sick leave. The Company also proposedto continue its present practices with respect to leaves ofabsence and to continue its present health and disabilityinsurance programs.The Union stated that it would withdraw its departmen-tal demands if the changes instituted by Deborah Fein-bloom, the newly hired coordinator of the abortion coun-seling program, were retained. There was no agreement onthis proposal. Other subjects. including holidays, the termof the contract, and probationary employees. were dis-cussed.November 19: The parties agreed on a recognition clausewhich would define the bargaining unit to be the same asthe unit certified by the Board. Several other subjects werediscussed without any agreement being reached.'4 Sm.ll responded 1o hi) rcnuirk that i lt I ill.n ..l I1. it frlzi A11 .111ISeuDecember 8. The meeting was brief and no agreementswere reached.Januar 24, 1977. This was the last meeting between theparties prior to the hearing in these proceedings. Agree-ment on one minor item was reached. According to LeonKowal. "'We agreed that if a holiday fell within a person'svacation time. they would have the extra day. Which, Ithink, was the practice anyway. But we weren't sure at themoment. We agreed to it anyway." No understandingswere reached with respect to any of the other subjects thatwere discussed at this meeting.3. Requests for informationThe complaint in paragraph 13(d) alleges:Respondent has refused to give information whichthe Union requested, regarding the job classificationsof unit employees since April 14. 1976: the contribu-tions made by employees and Respondent under theBlue Cross 'Blue Shield health plan since September 8.1976: and life and disability insurance policies sinceApril 14. 1976: and the names of all employees andtheir wages and the base salary for job classificationssince October 18, 1976.The Union's requests for the foregoing information weremade orally at various negotiating sessions.25 The informa-tion was furnished the Union in writing on November 26.However, there is an issue as to whether the Company' haddelayed unduly long in providing the information.a. Job descriptions: There is no dispute that at negotiat-ing sessions prior and subsequent to April 14 the Unionhad requested the employees' job descriptions. The partieshad had discussions as to the use to which such job de-scriptions would be put. Leon Kowal objected to their in-clusion in the contract. Megrian explained to him that "themembers of the negotiating committee would like to reviewthe job descriptions [in relation to the departmental de-mands]. That they were not to be part of the contract."Respondent contends that the job descriptions were firstgiven to the Union in March, while General Counsel's wit-nesses deny this. Jane Cummings. Respondent's personnelassistant, testified that sometime in February or MarchBetss Neale asked her for the job descriptions for the em-ploees in the bargaining unit. Cummings told Neale thatthe; would be copied and would be left on Cummings'desk for Neale. After obtaining approval from Mrs. Rich-ards. Cummings made copies of the job descriptions andleft them on her desk for Neale. The next day she askedBetsy Neale whether Neale had taken the job descriptionsand Neale replied that she had. Betsy Neale contradictedCummings. According to Neale, she merely asked Cum-mings for the job description of her job, which was abor-tion counselor, and Cummings responded that "she wouldget back to me." but she never did. Neale ultimately oh-\eigrl.n tstlietd tha t .rlitlen request fr }oh lde.cripli. had heenIlla.il and xl i l t lie ifried hi f lt ct I llI 'I dema.nd Ililcd it the( lii ol I)c,..ciher 5, 197'. '. hiuh in the first pgc. headed "AB I)t-M .\[DS" anelde tne I read ".ohde,,rtptmwi. dutls,.alares. enefil ll defined I do not conlidcr ihi, Itei on t page purportedlk IihitngI tilm.-t ,hi-bcll g l nlu g d eu llldx for ai iglnic iepar.lllent i i adtqu;lte ,oruntll~del lld.lbc rquest or v ob dextrlpltln, of All eplo~.e, ir the unitPRETERM. INC. 669 670DECISIONS OF NATIONAL L.ABOR RELATIONS BOARDtained the particular job description from her immediatesupervisor, Lois Schiappa.Jane Cummings testified only briefly at the hearing. Hertestimony was not directly impeached. However, in a mate-rial respect her testimony differs from the testimony ofLeon Kowal. Cummings testified that Kowal never askedher whether she had given Neale the job descriptionsKowal, on the other hand, testified in detail concerning aconversation with JaneCummings about thejobdescriptions.According to Leon Kowal, at the June 14 meeting, the subjectof delivery of the job descriptions was again raised. "So atthat point I looked at them, realizing we had had three or fourdiscussions about them ... I said, 'I want to go out and talkto Miss Cummings myself.' And I did... .went out to seeJane Cummings, who I had been told had given this jobdescription to I think it was Betsy Neale. I said 'Jane, pleasetell me the story myself,' and she did. ....Then I went backto the bargaining table and said, 'You people have them.' "The record does not indicate an reason, tactical orotherwise, why the Union would continue to press theCompany for copies of job descriptions after it alread hadthem.2As I find that Betsy Neale was a credible witness.that the collateral evidence tends to support Neale's testi-mony that she never received job descriptions for the entireunit, rather than Cummings' contradictory testimony. Ifind, contrary to Respondent, that it did not provide theUnion with the requested job descriptions prior to Novem-ber 26. As the job descriptions requested by the Unionwere relevant and reasonably necessary for the proper per-formance of its duties as representative. Respondent's de-lay, which I find was unreasonably long, in providing theUnion with the job descriptions constituted a failure todischarge its collective-bargaining obligations and there-fore a violation of Section 8{a)(5) and (I ).2b. Blue Cross/Blue Shield contributions: Megrian testi-fied that at the September 8. 1976. bargaining session,when the Company provided the Union with booklets de-scribing the Company's Blue ('ross/Blue Shield plan, she"asked him what the Employer's contribution was andwhat the employee's contribution was. He said it was halfand half and he didn't have the exact figures, but that hewould get them." Megrian further testified that at the No-vember 17 bargaining session the Company "gave us insur-ance figures on Blue Cross,'Blue Shield."The nature of the alleged violation is uncertain. On Sep-tember 8. the Union was given copies of the Compan's"( uniling Itihed that I)iane RiLh. id, had checked "ith hle is ohelhel she had given the joh declipiolllS tio Ielt, NecileI.eon Ko al tesified thal i one of he haririlig ,s soni .n .chn M\cl -ri:n a;gain asked hini for copies of the lob descriptions. "I .laid I,,t lc -lA'lplalillng ; a ga. e ith lme. iso dol l l ar otnd, ai d a t ione poli. shc pliltc dher fill ET at ile: he said t1 te going Io gil' the m to IllC on thi s table. ,ii'llihke tiha.t." AteCidiiIg 1to Mcgrianll. "I ccal a onlle of the M1Arch ilcl1i1i1nlell Koal. whcn c e isked fl ob dxecliltionl. 1. al dl hl1 Ui .xtt lIepla\ing .imes and thai theN had hcen picked lip h l onie Aii lie Ilcgotllliicmenihbcr ..lhia e arc ale.d lad thei .I reniclihetT Floll Slilltelling I on Koiaw l thai xve did not haxe thcli. ii li he did not krln, .ahoulaln emiploee picking themCi up. anld thati c had Icqllusted liel ll t Ithebargaining lable and e did expectl It recci:c theii." I crcdit Mci,iii IIre% lrd to this Incident-' RI.dc, ,ll Iand ( hirdct ( 4J, 14 RB 130)4 ( 1 9( )Blue (Cross'Blue Shield plans and was informed that con-tributions were on a half-and-half basis. 'here is no evi-dence that on that date or thereafter, prior to November17. the Union indicated to the Company that it wantedmore information. The theory of the complaint is that theUnion wanted not only the relative contributions but theexact dollar-and-cents contributions by the employees andthe Clinic. As prior to November 17 the Union had notclearly asked for such information, I find that GeneralCounsel has not proved the allegation that Respondent un-lawfully has refused to give the Union information regard-ing "the contributions made by employees and Respondentunder the Blue (rossBlue Shield health plan since Sep-tember 8. 1976."c. Life and disability insurance policies: According toMegrian, the only time a request for such policies wasmade was at the December 29. 1975. negotiating session.That meeting was devoted to the review of the Union'scontract proposals. The request for the insurance policieswas haphazardly made during discussions of other sub-jects, and Megrian's testimony is less that she distinctlyremembers the request having been made than that 'it's astandard procedure that we would request that informationat a first bargaining session." The request for these policieswas not renewed at any later session, and at the August 16meeting the parties agreed that the Clinic's existing life anddisability insurance policies would be continued. Thus, thefailure of Respondent to provide the Union with these poli-cies did not impede negotiations. In view of the facts thatthe request for these policies was casually made on Decem-ber 29. 1975, that it was not thereafter renewed, and thatthe failure of the Company to provide the Union with cop-ies of its life and disability insurance policies did not im-pede negotiations. I find that Respondent's failure to do sodoes not constitute a violation of the Act.d. Wage information: At the October 18 bargaining ses-sion, which was the last meeting before the strike, theUnion requested the names of the employees in the variousjob classifications and their wages and base salaries. Thisinformation was furnished on November 26. There is noevidence that this delay impeded negotiations or that the 5or 6 weeks between the date on which the request wasmade and the date on which the information was furnishedin the circumstances was an unreasonably long time. Ac-cordingly. I find that Respondent has not violated the Actin regard to the alleged delay in furnishing this informa-tion.4. Applicable principlesWhen, as here. "the employer engaged in a lengthy seriesof bargaining conferences, which got nowhere." the ques-tion is "whether it is to be inferred from the totality of theemploser's conduct that he went through the motions ofnegotiation as an elaborate pretense with no sincere desireto reach an agreement if possible, or that it bargained ingood faith but was unable to arrive at an acceptable agree-ment with the Union."'In resolving this question. ac-24 I RWid l P rime % 'flacnd/lrnt ( 20/5ini 205 f 2d 131, 1341I ( i 19SI3. ct dled 46 t 5 887. PRETERM. IN(C671count must be taken of the obvious "tension hetween theprinciple that the parties need not contract on any specificterms and a practical enforcement of the principle thatthe\ are bound to deal with each other in a serious attemptto resolve differences and reach a common ground." ''While the statutory collective-bargaining process doesnot guarantee "the friendly adjustment of industrial dis-putes arising out of differences as to wages. hours, or otherworking conditions," it does require that the parties tothe negotiations "confer in good faith" with an intention ofreaching an agreement. if agreement is possible.32Morethan plodding mechanically through the forms of collectivebargaining and "a willingness to enter upon a sterile dis-cussion of union-management differences" are necessarsto satisfy this stricture of the Act. The performance of theduty to bargain dictates that the parties negotiate in a man-ner which lends itself to the real possibilitN of reaching anaccord .There is a duty on both sides to engage in negoti-ations with a "sincere purpose to find a basis of agreement'4 "IT]he employer is obliged to make me' reason-able effort in ome direction to compose his differenceswith the Union. if 8(a)(5) is to be read as imposing ansubstantial obligation at all." As was observed inN.L..R.B. v. Herman Sausage t Co.. s.pra, "bad faith is pro-hibited though done with sophistication and finesse. ('oln-sequently, to sit at a bargaining table, or to sit almost for-ever, or to make concessions here and there, could be thevery means by which to conceal a purposeful strateg tomake bargaining futile or fail." 'Similarly, to employ negotiating tactics that will interferewith an agreement being reached within a reasonable pe-riod of time also evidences an absence of good faith. Pro-longing negotiations generally serves to undermine aunion's strength, as it leaves the employees frustrated bythe union's lack of success and allows turnover to deprixethe union of many of its initial supporters. By such strategyan employer may hope not only to avoid entering into anagreement with his employees' collective-bargaining repre-sentative but also, through an erosion of its mnitority, toavoid having to deal with the union at all. Such employermay invite or even provoke a strike anticipating that thestrike will be ineffective, that the union leaders among hisemployees will be replaced and removed from his workforce, and that ultimately the union will be repudiated bythe replacements and the nonstriking emploees.5. RecapitulationAlthough Respondent's bargaining positions and pro-N 1. R B X Inilra t' 4 '11¢ II tlti rI,, Ii i, /P I / I,,inal, iranc , ( /, 3 [I t 47. 477 48 '1li(, )Nalilonal l labol Relatihons A, S, ](Colleciic harg.aining -presupp c .i a1,1iCuc to car.,lic L1lllllc d.1 c-nlellt. to entr inlo ; co leltis halrtlllll inv ltr,ilt I I B h r1iBtort41,' l tll ll l/ t ,H a tI [ 1 11}l , 4- IL. R B s ,4A,, 'ial ,I l llol / tuwaiu , is. 341 t s 39' 4 '2 4 t-iIh(2)19611.A u u-uw Rth II t'- l ( .n/pru in. il " , 1. R B, 430 F. 2d '11 '11 IliI( ir 1970)27S i 2d 22 22l'1h t l u i i e(posals. individually considered might not he unlawful,. thetotalit of its dealings with the inion from the inception ofnegotiations on December I, 1975. through the last bar-gaining session. held on January 24, 1977. establishes thatthe ( ompan refused to bargain collectively in good faithwith the U.nion as its employees' certified representative. Inparticular. I rely upon the following:a;. Some of the proposals submitted by Respondent wereunnecessarily complex. some were phrased to attenuate theemployees' statutory rights. and some purported to dimin-ish existing benefits. Because such proposals caused unpro-ducti,.e discussion, they impeded the progress of the nego-tiations even in the instances where the', were redrafted. asin the case of the management-rights clause. or where theywere withdrawn, as in the case of the recognition clause.b. In several important instances. such as with its volun-teers clause and with respect to union security, Respondentwas inflexible and demonstrated no willingness to consideran conlpromlise. 'c. Respondent's bargaining methods served to reducethe probahility that the parties would reach an agreement.D)espite more than I ear of negotiations. the Clinic at notime egae the U nion a comprehensive! contract draft. Withonll limited exceptions. it submitted its proposals usuallyin writing. one at a time. and in no particular order. Therewas no structure within which to contain the negotiations.Instead, the selection of subjects for discussion was hap-hazard. which prevented the negotiations from gatheringdirection nd momentum. Excessive bargaining time uasdevoted to relativel! minor topics. and because the subjectsfor discussion were raised bh Respondent singls and not incontext of an overall contract draft. the opportunity forcompromise by trading off one proposal for another wasseverel limited. Even Respondent lost sight of where itwas heading. because at the October 18 meeting, when pre-sumablv it was seeking to forestall an impending strike, itsubmitted as a new proposal ia clause coering a subjectwhich had been agreed upon months earlier. Respondent'sunwillingness to use the contract draft submitted b theUnion on December 5. 1975., as a working model fromwhich to negotiate. its failure to prepare a contract draft ofits own for such purpose, and its practice of submittingunassembled proposals one at time were bound to anddid cause confusion and delay in the negotiations.d. While there is no requirement that collective-bargain-ing negotiators be cordial. Respondent's principal negotia-tor. I.eon Kowal. was undul, bellicose. He engaged in fre-quent loud arguments with the Ulnion's negotiators. Ofteninstead of seeking to resolve a problem he expanded thescope of the dispute. As an example. despite the many re-quests by the Union for copies of the job descriptions, in-stead of arranging for them to be delivered (whether or notLeon Kowal himself may have believed that the nionalready had obtained such copies), he engaged in severalarguments with the union representatives about whether ornot they already had the job descriptions and did not fur-nish them to the Union until November 26. months afterthe' first were requested.c , Is 11 lic t he t [,Llul} i1 t , -'-C IC Ir lll .uillli l h d s 1lll t rCqi Ic llc11ik 1? .f LI cO I .ion It t1cI 1 1111C Clll h pl ari t! , h r etpil\c to prrll.l-.... PRETRM. INC 671 672DECISIONS OF NATIONAL LABOR RELATIONS BOARDe. Respondent grasped almost any excuse that presenteditself to postpone negotiations. Thus, because the Compa-ny had filed unfair labor practice charges against theUnion, it refused to bargain from March 8 through June 8.while the charges were pending and before they were dis-missed. Also. On July 12, because I I employees were inattendance at the negotiating session. Respondent's negoti-ators refused to meet. On October 8, Respondent's negotia-tors, Leon and Harold Kowal, terminated the meetingabruptly on the grounds that their client had received astrike notice and they had to depart to discuss the matterwith their client.f. Although a desire to resolve noneconomic issues be-fore dealing with wages and costly fringe benefits is anacceptable collective-bargaining tactic, Respondent carriedthis approach to an extreme. During more than 10 monthsof negotiations between December 1, 1975, and the strikeon October 19, 1976, Respondent refused to discuss wagesor any other benefits having an economic cost-other thanto agree to continue certan existing fringe benefits. More-over, as of October 18, immediately prior to the strike, theonly understandings that had been reached were with re-spect to less important contract clauses, and the partieswere still far apart on material noneconomic issues in-cluding the recognition clause, as the Company had not Netagreed to accept the Board's description of the appropriateunit, even after the decision in the unit clarification pro-ceeding. Nevertheless, Respondent persisted in its refusalto discuss economics. By thus removing from the bargain-ing arena a fundamental term of employment, the Compa-ny limited the flexibility of the negotiations and narrowedthe range of possible compromise.g. Respondent's conduct on October 18, the last bar-gaining session before the strike, not only reflected an ab-sence f any desire to arrive at an agreement with theUnion but in effect challenged the Union to undertake thestrike.Although Respondent's obdurate negotiating tacticswere somewhat ameliorated after the strike began and theunfair labor practice charges in these proceedings werefiled, they did not change sufficiently to indicate any sin-cere interest in reaching an agreement or even in terminat-ing the strike.Illustrative of Respondent's bargaining intransigenceand obstructive tactics, which served to prolong the negoti-ations and to impede a successful conclusion thereof, arethe following:a. Recognition and refusal to bargain about economnic issuesOn February 2. Respondent submitted a proposal defin-ing the recognized unit as including only full-time AB,GYN, and telephone counselors and excluding all otherclassifications. By this proposal Respondent reasserted theposition it had advanced in the representation proceedingbut which was rejected by the Regional Director in theDecision issued in that case. The recognition clause in itsvarious facets was a recurrent subject of discussion duringthe negotiations. Not until November 19 almost I yearafter negotiations had begun did Respondent agree to ac-cept the unit as certified by the Board.'8Respondent used the disagreement regarding the recog-nition clause as an excuse for refusing to discuss wages.Part of the disagreement stemmed from Respondent's re-luctance to accept the Board's decision that trainees andpart-time employees are included in the bargaining unit.Part of the disagreement arose from the fact that the initialdecision in the representation case left undetermined theinclusion or exclusion of four challenged classifications, amatter that was not resolved until the decision in the unitclarification proceeding on September 8. However, notmore than eight employees were within the challenged clas-sifications.3Thus, Respondent's assertions at varioustimes during the negotiations that it could not make a wageproposal until it knew for whom it was bargaining essen-tially were specious, because the challenged positions in-volved only a relatively small proportion of the unit-andafter September 8. when the Board issued its unit clarifica-tion decision, even that excuse disappeared.40A request tomodify a unit certified by the Board, although not neces-sarily unlawful, is not a mandatory subject of bargaining.Therefore, the Company was not entitled to hold "negotia-tions hostage to a demand for a nonmandatory subject." towit, modification of the certified collective-bargaining unitto exclude classifications objected to by Respondent.4'As of November 17 almost I year after negotiationsbegan the Company had refused to discuss wages or anyother subject involving a direct cost-related employee ben-efit (other than those few instances where it agreed to con-tinue existing benefits) until all noneconomic issues hadbeen resolved. Such fragmentation of negotiations limitedthe flexibility of the bargaining process, as it precludedtrading economic proposals for noneconomic proposals,which is a customary avenue of compromise. While it waspermissible for Reapondent to place noneconomic itemsahead of economic items on the bargaining agenda, to per-sist, as Respondent did, for many months after the Unionhad requested discussion of wages in its refusal to talkabout economic matters, particularly in the context of itsrigid positions with respect to its proposed volunteersNo .rilten proposal refliecntig the parties' agreement regarding the reco.itio cilalusle vu as drafted. According to Ieon Kio a1. on No cnmber 19. "Is.id lii xtc hld frgtten aholut the bargaining unit, Ah., don't we agree tot;lie the har;laiig unit :I it uas certified in he clarification decision?" 1 het lt i" .i ffirrlall e response con titutes the agreement It is far fronm cleartha b tIe ehinge Respondent hd iabaindoned It position steadfatl1 .lllt.lll ed throtlgihout the letltli.ilis to ecludCe l-allnees al d prt-til ecTplc. u.oTkli less th;lIn i en number of hours per teek frollt theICoTicll/d ullit, , Lhich claslflications re withit the approprlae unit ceri-ied h the Board.s\ f (cto her 18. Resp ond c e lsed 33 .abortion counselors. (iYN *oulselors. telephone lroori counselors, I urses ide. 2 auloclaetechlilltialr.s 2 adlulttinu officers. I mnaintenance employee. I medical chartl nli ctiplocee. Ind I receptionlist Ihus. as of that date, there ere fiveemulos.ee i the iahllenged clasificati,lsn4A palrt-time e plo eel and tr;aices were specificall included in the.1pproplriale collecti e-bh rgaiing ulit cot ered bh the B oard's Mas 19. 1975.terfihcl *io Respondent hald tno legal right to insist that the nion agree totheir c\CIumot .a pretequimte to disctlslin f wa[es and thel ecotlotlltic4 1t,, xlallaolat I a'ianll et ()[)tilltnu ;rtleatnerat , letl/ 542. 542 4, 542 Hl,,/ ( witl H,'-c i. 2 16 Nl RB 408. 411 t 1975) enfd 532 1 2d 90)3d ( ir. 1976). cert denied 429 S5 1172 (19771: see also ewa!/ '. 1 imlcd1t ...lslh. .. A l -. I .I r.S Itamid (,lar, Ir ). 221 NRB 56. 660, f.21 I 1It17SI-------__ __ PRETERM. INC673clause and union security and of its haphazard, uncorrelat-ed way of raising noneconomic issues for discussion, neces-sarily prolonged negotiations and interfered with the possi-bility of an agreement being reached.42These factorssuggest that Respondent's purpose was to delay or even toavoid reaching an agreement.b. Union securirtThe Union's initial contract draft proposed a union shopwith the condition that new employees would be requiredto join the Union within 30 days. Although the Companwas made aware of the fact that the members of the bar-gaining committee deemed union security important to thenegotiations, it categorically refused to consider any suchprovision. Respondent's alleged reason was that the Clinicbelieved in the principle of a woman's right to choose anda woman had the right to choose whether or not to join theUnion. When the Union sought to accommodate Respon-dent's objections by suggesting that some form of modifiedunion shop would be acceptable, such as an agency shop.Respondent would not discuss any such compromise, as-serting that that too was a form of compulsion. Respon-dent in its brief explains that "[t]he emploser's refusal toaccept Union shop proposal was based on philosophicalopposition to placing any form of compulsion upon its em-ployees." Thus, the Company admits that it entered intonegotiations with its mind sealed against anyN compromisein regard to union security, and it unwaveringly main-tained this obdurate position throughout the entire courseof the negotiations. While the Act "does not compel eitherparty to agree to a proposal or require the making of aconcession," it does impose an affirmative obligation to"confer in good faith." To engage in negotiations with afixed. preconceived, and unshakable intention of refusingto bargain about a subject relating to wages, hours, or anyother term or condition of employment is to reject. to thatextent, the principle of collective bargaining as prescribedby the Act. Accordingly, Respondent's refusal to discussunion shop or any modified form thereof based upon itsalleged "philosophical opposition" thereto constitutes ei-dence of a refusal to "confer in good faith" within themeaning of the Act.44In ts hrief the (oilnpain airges that Repolndelrlt rltllIl.tllic t l Ilorllking a. pro psal fr an ireased ,iaLe u. hbecause f lls coilcril .h aboilthe forls (40) to fift, (5( deparimenial priposils still in the thbe ini.xof which were eonomnic in nature " Ihs irlllentl 1i ill-f.1uicded D)itltlithe I10 miontri between the incerptin of neirLiiols arid the strike trke eIas alrntlot no dlscu sslon abhout these hlelct.i' rd,l tliid ( ,pratoll. 212 N RB 9S) (I 7 4: K ,l l.S t 1,li(hi,rlc ( , .14h NliRB 13(!4. I10 ( 64) Acord .R B R, ,, APr'nt, t, % ( , mlpaSee Q)uieen tcarl Rii .tlli.rt ( rf rp d p ) a tnd/,-d. /Qh / I R .s(% } 2d 4013 (9th ( ir 19771. r,,ia % tihlnulaitiot ( , tnl int 233 \ RB1126( (1977): 4miero i Pr Sli tenl. 232 NlRB 41 tl977} Respo.dcnilalleged ioncern aboul "placing an form Of plllslltin pon istplos-ee," u uld appeair to he disingenuolus in lihit of it cndtict drin i lieentire course if the negoliatllols t-roln the ili.eptl o rof til IICItloll[tiolluntil the strike, more than 10 month, liter. Respondenl iade no 1.anIngful cItcessioll talds s.atl f.ing a.it iof is enlplo.ecs' harE.llllii de-sire,: nesertheles. it would he us heliee that its philosophltl olierC1liabout tile nelfare of its em pl,ees imp elled it to refuse I lis11c u1s the suhlociof tinion sh p \pi frun tile Illsilelt t of Ill aLCled isti.flIIIIoIi otc. a,hmaemenl rlhtsOn June 8. Respondent submitted an elaborate manage-ment-rights clause, which if accepted would have excludedthe Union from participation in decisions affecting impor-tant conditions of emplon ment. Some months later, on Au-gust 25. the Company submitted a more moderate clause.which was adopted. It was not unlawful for Respondent topropose an extremely broad management rights clauseHowever. an experienced industrial relations attornev likeLeon Kowal knew that it was unlikely that such a clausewould be accepted and probably anticipated that it wouldresult in unproductive discussion, that is. unproductivefrom the point of view of reaching a complete agreement.which is another indicium that Respondent's bargainingapproach was directed toward protracting the negotiations.d. I 'olunteer.sAt the Februar 2 meeting, Respondent submitted aclause granting the Clinic the right to use volunteers. TheUnion had no objection to the proposal, pro\vided that theright was limited so that volunteers would not be used todisplace bargaining unit employees. Respondent main-tained that volunteers had never been used to replace regu-lar employees and that the Company had no intention ofdoing so in the future. While there appeared to be no dis-agreement in principle. nevertheless, despite length\ andrepeated discussions about the subject. Respondent wouldnot agree to modify the language of the volunteers clauseas originally drafted. The only objection advanced b LeonKowal for the Company's refusal to incorporate languagethat would alla) the Union's fears was that disputes re-garding the use of volunteers could lead to an excessivenumber of arbitrations. This explanation lacks credibility.An experienced labor relations attorney like Leon Kowalcould readily have drafted a volunteers clause which wouldhave satisfied the Union's fears about the use of volunteersrefisil iTi neeLilte hbouitl uliloit ecurits. Ith .llced "philo splllc;i" bas;iflr I p'l ' 1 lso 1i auLllt. I lie ructure if the Ac.t contempl ates Ihat, tleiep2eailse h lt ehosen b h te ttaormll of the cnmplosces in n appropria.lte111it1 i\ le C..1lJs. e cllcte huiCuai"n reprcenlll.tixe for all Ih eplo-ce, ii lite im 11 nlil t ludini, toile emiplo)e\ cs , o opposed tie selectil I of thereprei.illml;ite B eaetllit I neeotllitiias th C (onlpar\ abetted as theLi rtllres i Io do thle co ipullsoll upon the elplo ees i Ito opposed theI nlo It aicpl tlie reprrelltlltOin of he nion and Io s.ork tinder the'uhites ;tied otlCt Irl llod .ltllllins if entplolnc t hllhch might he ieo0-tcd for henil hI 1he t mln lo acede to an agenc shop ilause uotldirse lC II1\ ii lth .ddtollli.t tompulsion" upon such dissident eliplox-ecs t le tril rasoll fr Responiderit', Lii.nant reftlll cot sider mli [orutif unlioi securit pr'b.ilhl o ls , ii in it, ciltc ertl foir ts enlplo.ees hbilt in itslhope tlal 'i holu unllt eritN thIere ni1-tla he All tttCllIltOI I f lieI llnsl suipprirl d1lutlhlll.[ C LI S i , i ts r111illit\ \ihoiu h It 1 11t[ utillslusfil for .in elmpl-ser ti ohbj.t iI a coritract pro,,islion beause it illitttstrenglhlen the I nliorl ', all chnletir Io 1t empl.ees. I , iliIperili-lth le tOaid\aIncc "plaltenlx i]i'poI,ti ble Ultiflt- t l oll, f r a hli.atolmln Pl0o 1, ,,(1u*l 11lIu Rh;:I,;nr, ( ,,t ,1, ) i II,... .x N I R tt it/at at4t B id itLt tle iploer prieclides meainlrgful neotiaotions tlt re-srpect to ile jli etSuheqluent Ito he lrkc.. i the \Nlseilber 17 meeting. the ( ortipin\Iteed o accep tle I tlun' ds checkoff proposal hile .I prollon fochekoff f LInI ln dues i s if d, I i\.l ge to the I l ton. it i n11 of tile imrnelilttire us 1a 1 tlltil-.eiUs. Cille iand the fact that Respondent ulltielals eafter il0 Iltiths ,f h iitrlll[ ,, ii u reCd to tIhe heckoff f linlst dues doesinot eClUse Its reluial Iio leiCoe l.thtc t i h unl s cI] t CiCLrl it1 stln frm11PRETRM. INC 673 674DECISIONS OF NATIONAL LABOR RELATIONS BOARDto replace bargaining unit employees and still ha\e given tothe employer the necessary flexibility to expand its use ofvolunteers as the volume of its work expanded. he refusalof Respondent to consider phrasing some limitation uponthe language of its volunteers clause to achieve an objectivewhich was not in dispute is another indicium of Respon-dent's reluctance to arrive at a mutually acceptable collec-tive-bargaining agreement.e. October 18 tneetin'Of particular significance in this case is Respondent'sconduct at the October 18 meeting. A strike was scheduledto begin the next morning. On October 15. the mediatorhad suggested to Leon Kowal that at the next scheduledmeeting, on October 18, the Company should respond to asmany of the outstanding Union proposals as it could. 'Iheobject, of course, was to see whether the strike could beaverted. Up to this point in the negotiations, the ('olnpanNhad made no wage offer. On October 18, it still made nowage offer. Moreover, it made no offer to compromise onany of the significant noneconomic subjects in dispute be-tween the parties. This alone would indicate a lack of inter-est on Respondent's part in forestalling the strike. How-ever, the Company did more. It submitted four proposalswhich could only have been intended to exacerbate thedifferences between the parties. The Company proposed adischarge and discipline clause, which it withdrew when itwas pointed out that agreement on the subject had beenreached months earlier. It proposed a holidays clausewhich ignored the UInion's request to switch two holida\s.which cut back on existing benefits in that it denied holi-day pay for holidays that occur during an employee's vaca-tion, and which further provided that the ('ompan? hadthe right to close at any other time without pay to theemployees. It proposed an overtime pay clause which, asrequired by the wage and hours law, provided for overtimepay at one-and-a-half times the regular rate for work per-formed in excess of 40 hours per week but which also con-tained a proviso that overtime work was mandator. I.ast-ly. it submitted a workweek proposal for AB and (iYNcounselors which repudiated an agreement reached on Au-gust 25 with respect to scheduling work and which repre-sented a substantial cutback in existing practices in that itredefined the term "full-time employee" to mean an em-ployee who works 40 hours per week. which meant that the14 counselors who were then working 4 days per weekwould lose their status and benefits as full-time employees.and in that it reduced paid breaktime for employees. Pro-posals such as these made after 10 months of bargainingand on the eve of a scheduled strike served to make amockery of the negotiations and to challenge the Union togo forward with the strike.4s Respondent's conduct in this*.Alithough the Suprcen ( ouirt held In N I.R B n i8 l a, o id,[Ini'l I ,iol. I / ( /() t (,] 477 ')(lH lll t i t tl .:liJ s;i s I, n t V21\I H , -e2,d Io approoe or dlsalppro., ( I[ llllgClild t'CC ll)11C ,c,,lp01n, llld ;t1-tholugh the (turl rcclgtil/es iht the stuIlluie CoI)IICt piLt illtl [ I'l C[' CC0nomi1 i ALIrfie. ilthitnlg thelein Stllggestl thit Il tldilll ll no f cllll tl.ItdeiheTi cls caIcila.ted i promor e 1 st rike I, heoni d th l 1 .ioaid' polc.ls Itwould i02m rcfasonable 11i f lat Swhei ,1c 1pdt1 ti tilhe h.itrl.iil 1iikcsliation hich hais ait ork stoppacl. its at loal o1e of it. ohl]eil'.. s it.i orlidlClast meeting before the strike was the very antithesis of itsstatutory obligation to engage in negotiations with a "seri-ous intent to adjust differences and reach an acceptablecommon ground." 6. ConclusionsRespondent did not confer in good faith with the Union.Ihe ('ompany's attendance at 25 bargaining sessions was adiversion, a mere pretense at engaging in negotiations withthe Union. The Company's purpose was to make the nego-tiations a fruitless waste of time, to discourage the employ-ees in their expectations that they would achieve improve-ments in the terms and conditions of their employmentthrough the representation of the Union. and ultimately tofree itself of the need to deal with the Union at all. I find.as alleged in the complaint, that the Company has violatedSection 8(a)(I) and (5) of the Act.The record amply demonstrates, and I find, that thestrike which began on October 19 was, if not entirely, atleast in part the result of the employees' frustration at thelack of progress in the negotiations, which I have foundwas due to Respondent's unlawful refusal to bargain ingood faith. I find further that as Respondent has continuedin its refusal to discharge its statutory obligations to bar-gain collectively with the nion in good faith. it has beenprolonging the strike.D. Interrogation and ThreatsOn October 7. after the Company had received its first10-day strike notice from the Union. Diane Richards in-structed the supervisors to ask the employees whether theywould work during the strike. According to Deborah Fein-bloom. Richards' instructions to the supervisors were notto harass the employees and to assume that employees whorefused to answer were not going to work. Yvonne Sulli-van, coordinator of medical records and telephone counse-lors, testified that she separately questioned I 1I employeeswho worked under her supervision as to whether they wereplanning to report for work on the first day of the strikeand whether they were planning to remain all day, andexplained to them that the reason for the questions was forscheduling purposes. Nine of the employees answeredeither es or no. There is conflict between the testimony ofYvonne Sullivan and that of employees Ann Wax andJoan I.evine as to what occurred during their respectiveconversations with Sullivan on October 7. An affidavit fur-nished to a Board investigator by Yvonne Sullivan on No-vember 5 substantially corroborates the testimony of AnnI, 1IIlLt_:11o 1t l s.liltlto! I)tlrp,)es .a1nd rels ;i purpoICse llcilnisitenl with.,r i-1 iltml h.llHrVil1111t"Qtl II.C ilth i Plpr a l1 1. i ll it/ 55 r) l i t Irfi('rnalloll-11 tl[,,eJ l i a ,d / l iit I/rA-r I t/1ditt. ,4-1' .(I1) /I hAi .t'it laes Pipe and/im l , ( / 1 R .442 1 2d 742. 747 D(. ( itr. 1971)\ ' R .r 1ltl o l ' 4 's I ti llllpti l I '' i 1 /rd'-l l l11 A ( 1 r Tet[ ( / ./ I t S. 477, 484 ( 1960). Se Amc r') at(t S iot ( tImfrpaml ,!tIliiiutf/ ' S i R B. .424 1 2 l( II 1 l (th (ti. 197( ): 1 R .v A ith ./,11 i /- 1(. 449 I 2d 1333. 335 lSt ( tr 971. ert denied 401S t:.S1065 1972): S n 4t't[i72l , tlfa s h ( a Su;til[ ( C r[illllll rtp. N L R B, 363I 2 h( l3 th ( rit 1961), fr the proposition thalt wilhdra al h ll eniploer.1 o..litl.[lt pliopsals itkti tlt d .o}' baote d t th d' ill carier hlrgain-1iit s,.tlh. Ithoiut rood cis, e s I deltc of :1t Hak Iof ood-faiih bareain-ie 1 11' li21'plsc.,1 PRETERM. IN(.675Wax and Joan evine. Accordingl. I find that when Waxand Levine refused to respond directl' to Sullivan's quts-tions she told them, "If you refuse to answer the question.I'll have to assume ou're not comin to work and aretherefore putting your job in jeopards'FIive das later, on October 12. Respondent circulateld aquestionnaire among its employees to determine whetheror not they would report for work during the strike anid inthe accompanying explanator_ memorandun stated:Mr. Small also chared Preterni with ha\xinL commrnit-ted an unfair labor practice hb making inquiries con-cerning our intentions of reporting to sork on Octo-ber 19. 1976. We are assured e can inquire of ouremployees as to their intentions of coming to work atthe beginning of the strike. Our purpose in asking 'souis to make it possible to schedule incoming patientsand have employees availableto take care of them. Wewant to assure you that ou are free to make your owndecision. No reprisals will be taken against ou what-ever our decision ma, be.If ou refuse to answer. we will not knowN whetOheryou will be working and will therefore have to schcd-ule a replacement.The purpose of Section 8(g) is to give health care instiitl-tions sufficient advance notice of impending strikes to ena-ble them to make arrangements for the continuit of pa-tient care. "It was this sensitivit\ to the need for continuitsof patient care that led the ('onlnlittee to adopt amend-ments with regard to notice requirements and other proce-dures related to potential strikes and picketing."'' 4 In rec-ognition of such congressional concern. I a of theopinion that the strict safeguards enunciated in Johnnic\Poullrv ('o., and John Bilop Poulr ( o., 146 NNI RB 771).775 (1964), should be relaxed in the case of a health careinstitution. I find that Yvonne Sullivan b asking Ann Wa\and Joan Levine whether thes planned to work during thethreatened strike, in the circumstances described, did notengage in unlawful interrogation. However. I agree withGeneral ('ounsel that Sullivan went beyond the needs ofthe situation by threatening the emplosees that if thexdidn't report for work they would be putting their jobs injeopardy. Furthermore. these threats were repeated on Oc-tober 18 when Leon Kowal informed the Union's negotiat-ing committee that emplosees ho go on strike will bepermanently replaced. As the strike 'was an unfair laborpractice strike. such communication was "a significant mis-representation and constituted an unfair labor practice. 4'Accordingl'. I find that the threats made by Sullivan andLeon Kowal that employees who went on strike placedtheir jobs in jeopardy or would he permanently replacedconstituted violations of the Act.4"St J,,h,,' I...tfa .l ni .Sn h., .M nis, .I,n \ I R / 1 / ' ' I 113h8 Ith ( ff 19774 (thnu t,,> Rt ,,,swt I (.qp , n,,, n ) 1l 1 ,.,1 lm n ' I A' 1 i()I 2d 4()1 (91l ( It " ') tAscrd tlu,I,,A lr0nA R./, a I ,s,, p .t.tt: -.,,n/ K, I t/,,, I bib N R 346 3 1 0 (tl 197()n O t),tl [ I). l ,mc R liltrds t.rot nnI-pac cu t* t nplpicN -iltte iIc idI Is I 1tI (F I i I I \ \R tiOR iR(II'IS PO(()1MMFR( IIhe actl ities of the Respondent set forth in section III.abhoe. occurring in connection with Respondent's opera-tions described in section 1. above, have a close. intillmate,and substantial relatiotnship to trade. traffic. and com-merce among the several States and tend to lead to labordisputes burdeningi and obstructing commerce and the freeflow of commerce.1H Rilt )Hla ing found that the (Compan} has engaged in unfairlabor practices. I shall recommend that it cease and desisttherefrom and that it take certain affirmative action de-signed to effectuate the policies of the Act.I has e found that the Company has refused to) bargaincollectivel in good faith with the llnion as the representa-tive. duln certified b the Board. of an appropriate collec-tie-bargaining unit of its emploxees. In order to insurethat these emploees will have the opportunit\ to en jo thefull benefits that maN he derived from their selection of abargaining agent ats contemplated the Act, I recoin-mend thilat the initial ear of certification be deemed tohegin on the date that the C(ompans commences to bargainil good faith with the L:nion as the recognized representa-tive of the employees in the appropriate unit. See iMar-JacPoull r ( n'p(lanl. Inc.. 13(6 N LRB 785 (1962); (CorMlneorc()omflamll (d i a Lmar IltteL 140 NLRB 226. 229 (1962).enifd. 328 F.2d 600 (th (r. 1964). cert. denied 379 U.S.817 ( 11964): Burnett ( t)ntructl (n / imian .149 N LRB1419. 1421 ( 1964). enfd. 350 F.2d 57 (10th Cir. 1965).I also hase found that the strike. which began on Octo-her 19 and which was still in progress on the dates of thehearitg in these cases. was caused and has been prolongedbh Respondent's unfair labor practices. Accordingl. Ishall recommend tha;t. upon application for reinstateienlt.Respondent shall reinstate to their former job or. if thosejobhs no longer exist. to substanitiall equisa lent positions,without impairment of their seniority or other rights andprivileges. all those emplo yees who participated in thestrike and who have not alreads been reinstated. dismiss-ing, if necessar,. an_ persons hired as replacements onil orafter October 19. If. after such dismissals, there are insuffi-cient positions renmaining for all the striking employeesIi, ih 1 C' .Ctt .1 I rikc .t1 P ic r IIt I ni l IlC 1 V r lt' ( SI I ie e ..1OML lti. I'en t ie All',.ts. e are perrilitted to hire perit.ailent rcpJ.lllCrlls a, c Xe I ll lkn. .r\ cff-.rt It) do .o \,e 'aill pr-&lePL [C1 pi11 tll l OllI to[ ,l c ll o ce. , III ) l s ll l s o sn rk a, 11 e s l I. r .11 oI1tl nI -ns5 \id illit; 'C s1 1 ti il\ [ie ie rdl .s ,, t l l h i .i.I l,, I 1 , 'I tit,11. 11llie t il. t t lill I ei }1.lrl h. P.i I l l-'nlp1 1 ill cls t , r il tlI I',f h il t.!iCpic li.llllCtl rc t¢l.lse U it Ill l l.lt p i iCe .triker, It,t nel. at the tit Ictetillt x *.,i eIlln] ., 1)-dli strikc otic had tnot c hiCl cr,cd lhe lis,-5LI]M o t -i [O %k1l1 I1 n Clpfo I¢r 11 k u 11 1 l' ¢11 lls ( 0J Ilk uMJ1kC .'. puel kh tlDlt'llt.t S nsinl llI [ h I e t C [lljis Il lI i [.ltt I tt .1 i t lk t l. kc s'. scl C)cctl.ol It J .fjr rill f .tmrliri th \*e there Th he A strike t ;Olid hCIl cx oollXC ' t' tle ( Jil' s U11 1; l tlifl lahor p llatics J 1is 1 lotedl that Miilll;list1iJ atiiv (,pl, 1[i I ll .ll earilt lietiC l it ( Iillpi \ it t .IIC th ls ll1[leS]o \ till\1",' S \.s 1.rinlilk. I fint Il./ i tIc taititletll Il t Oc ()alh I leticr tlit"It ,il iitil td i, lic l tirirneCti rq].¥CItic ti[i .,ind tIc till iilkike e\~t r[ , ,, ,' '.,. 10J, 11t11 II.12\PRTERM. INC. 675 676DECISIONS OF NATIONAL LABOR RELATIONS BOARDwho desire reinstatement, the available positions shall bedistributed among them, without discrimination because oftheir union membership, activities, or participation in thestrike, in accordance with seniority or other nondiscrimina-tory practices as theretofore were applied by the Companyin the conduct of its business. Those strikers for whom noemployment is immediately available after such distribu-tion shall be placed on a preferential hiring list with priori-ty determined among them by seniority or by such othernondiscriminatory practices as theretofore were applied bythe Company in the conduct of its business, and thereafter,in accordance with such system, they shall be offered rein-statement as positions become available and before otherpersons are hired for such work. I shall also recommendthat Respondent make the striking employees whole forany loss of earnings they may have suffered or may sufferby reason of Respondent's refusal. if any, to reinstatethem. by payment to each of a sum of money equal to thatwhich she normally would have earned during the periodfrom 5 days after the date on which she applied. or shallapply, for reinstatement to the date of Respondent's offerof reinstatement to her, absent a lawful justification forRespondent's failure to make such offer. Backpay shall hecomputed on the basis of calendar quarters, in accordancewith the method prescribed in F: W. Woolworth (Compatn.90 NLRB 289 (1950). with interest computed thereon in themanner prescribed in Florida Steel Corporation, 231 NL.RB651 (1977).5')For the reasons set forth in M. F.A. Milling C(ompan. 170NLRB 1079 (1968), enfd. 463 F.2d 953 (D.C. Cir. 1972). 1shall recommend that the Respondent reimburse the em-ployee-members of the union negotiating committee forthe wages lost, if any. while attending past negotiating ses-sions, with interest thereon at the rate of 7 percent perannum.Upon the basis of the foregoing findings of fact andupon the entire record in this case, I make the following:Conclusions of Law1. By failing and refusing to bargain in good faith withthe Union as the collective-bargaining representative of theCompany's employees in the appropriate unit describedbelow with respect to rates of pay. wages, hours of employ-ment, and other terms and conditions of employment, theCompany has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) of the Act.512. By the foregoing conduct and by threats to perma-nently replace employees who engaged in a lawful strike inprotest of Respondent's unfair labor practices, the Compa-ny also has interfered with, restrained, and coerced its em-ployees in the exercise of the rights guaranteed in Section 7and has thereby engaged in unfair labor practices withinthe meaning of Section 8(a)( ) of the Act.See, generall. /s, P1'u0sytth I/tlaLng ( ,, 138 N I.RB 71 ( t19621As the initil charge n these proceedings ;sf biled lon Oclth ber 14. theunfair labol practices herein found date onls from April 14 llo.ccl tlheconduct of Respondent described ahobe .ntedalting April 14 u.ai ielc;antand wils used to shed lighi uponl alld Ito explai the ir;ln;lcti.lll. oct. ttlilmlthereafter3. The strike of Respondent's employees which beganon October 19 was caused and has been prolonged by Re-spondent's unfair labor practices herein found.4. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.Upon the basis of the foregoing findings of fact, conclu-sions of law, and the entire record in these proceedings.and pursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended:ORDER 5'The Respondent. Preterm, Inc., Brookline, Massachu-setts, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively with District 1199Mass. National Union of Hospital and Health Care Em-ployees, a Division of RWDSU/AFL-CIO. as the exclu-sive collective-bargaining representative of the employeesin the following appropriate unit:All full-time and regular part-time counselors. tele-phone counselors, the abortion coordinator, nursesaides, supervisor of the telephone room, pap cliniccoordinator, medical chart clerks, admitting officers,receptionists. including the first floor receptionist andmedical center manager. maintenance employee, andtrainees, employed at the Employer's Brookline, Mas-sachusetts, location, but excluding bookkeeping em-ployees. administrative assistant, administrative secre-tary, medical director's secretary, all othercoordinators, counselor training assistants, and evalu-ators. student interns, registered nurses, licensed prac-tical nurses, physicians, physicians' assistants, guards.and supervisors as defined in the Act.(b) Failing or refusing to furnish the Union, with rea-sonable promptness, information duly requested by it con-cerning employees' wages, hours. or terms or conditions ofemployment that is relevant to the Union's collective-bar-gaining duties, including the administration of any subsist-ing contract.(c) Threatening to replace permanently employees whoengage in a strike in protest of Respondent's unfair laborpractices.(d) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2. ake the following affirmative action, which isdeemed necessary to effectuate the policies of the Act:(a) Upon their application, offer immediate and full re-instatement to their former jobs or, if those jobs no longerexist, to substantially equivalent positions, without preju-dice to their seniority and other rights and privileges previ-ously enjoyed, to all employees of Respondent who partici-In tile cenlt nil exceptiolTs re filed ias pro.ided h Sec. 10246 of theRules lnld Regulailuls of Ihe N; atiinal .abhor Relations Board the findings.iinclislon. , and T;lid ecolend d ed Order herein shall.i a prosided in Sec1102 48 of the Rules nd Reculaltion. bhe ;adpted hb the Board and becomeIt, ti1ll~illg. llttiCus.nl. .,anid O( der. i.nd ;ill ohccliolls IheCreto shall bedeciledl ai,,t ed for ill purp-..cs PRETERM INC.677pated in the strike which began on October 19. 1976. andwho have not already been reinstated. dismissing. if neces-sary, any persons hired as replacements by Respondent onor after October 19. 1976. If sufficient jobs are not avail-able for these employees. the, shall be placed on a prefer-ential hiring list in accordance with their seniorit' or othernondiscriminatory practices theretofore utilized hb' theCompanN, and they shall he offered employment beforeany other persons are hired. Respondent shall also makewhole these employees for anN loss of earnings thes manisuffer by reason of Respondent's refusal. if anyv, to rein-state them in accordance with the terms of tis recomn-mended Order, in the manner set forth in the section of thisDecision entitled "The Remedy."(b) Preserve and, upon request. make available to theBoard or its agents. for examination and copying, all pas-roll records, social security payment records. timecards.personnel records and reports. and all other records neces-sary to analyze the amount of backpaN due under the termsof this recommended Order.(c) Upon request, bargain collectively concerning ratesof pay,. wages, hours of employment, and other terms andconditions of employment with District 1199 Mass. Na-tional Union of Hospital and Health Care Employees. aDivision of RWDSU AFL-CIO, as the exclusive collec-tive-bargaining representative of all the employees in theappropriate unit described above and if an agreement isreached. embody it in a signed contract. The certification'ear shall extend I year from the date such new bargainingnegotiations begins.(d) Make whole each employee-member of the negotiat-ine committee of the Union for earnings lost while attend-ing past bargaining sessions, with interest thereon at therate of 7 percent per annulm.(e) Post at its place of business in Brookline. Massachu-setts. copies of the attached notice marked "Appendix." 'Copies of said notice, on forms provided by the RegionalDirector for Region , after being duly signed b Respon-dent's representative, shall be posted by Respondent imme-diately upon receipt thereof, and he maintained by it for 60consecutive days thereafter, in conspicuous places. includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered. defaced, or cov eredhb' an', other material.(f) Notif' the Regional [)irector for Region .in rit-ing. within 20 daN s from the date of this Order. what stepsRespondent has taken to complN herewith.'II the elil thli thil ()rdeir i, enforced h\ .a udi cnn of .1 t niledC.s11- ( IOtil Of \ppI cs [hi torlJ II th .tlt. ' c1llld d i 1'1 ,,,t' h() Order(of ht' .liohal Ihor Rclamtio , Boaird" hahl citd "P, l ci-ed PurxliI1l I .Ilud1.1d nl l if [Ile t 1nlcd 5s ljlA t llt 4f -\prcls i lf, wrtlo ,t OlTdI (It Ilt'\.ait.al Il'ol RcKlmon, Board"PRETERM. INC. 677